                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION


REGINALD E. JONES, JR.,

               Petitioner,

       v.                                                  Case No. 4:19-CV-00483-DGK

DARRYL FORTÉ, Jackson County Sheriff;
and DIANA TURNER, Director of the
Jackson County Department of Corrections,

               Respondents.

             PETITIONER’S EXCERPTS OF THE STATE COURT RECORD

       The pending Petition for Writ of Habeas Corpus concerns ongoing state-court

proceedings in State of Missouri v. Reginald E. Jones, Jr., cause number 1716-CR05241-01.

Petitioner believes portions of the state-court record are necessary for a full and fair adjudication

of his Petition. As stated in his Emergency Motion for Stay (Doc. 3), Petitioner believes the

transcripts from June 12, 2019, and June 13, 2019, are critical; they were not complete when the

Petition was filed. Having received the final portion of those transcripts on June 26, 2019,

Petitioner hereby provides to this Court relevant excerpts of the state-court record.

                                                      Respectfully submitted,

                                                      /s/ Michael K. Hill
                                                      MICHAEL K. HILL, #68136
                                                      Assistant Public Defender
                                                      Missouri State Public Defender System
                                                      324 East 11th Street
                                                      Suite 2000
                                                      Kansas City, MO 64106-2417
                                                      Phone: (816) 889-2099
                                                      Fax: (816) 889-2999
                                                      Email: Michael.Hill@mspd.mo.gov

                                                      Attorney for Petitioner




     Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 1 of 203
                                         Table of Contents

                                                                                                             Page

1.    Circuit Court’s Jury Instructions (6/10/2019) .............................................................. 3

2.    Jury Communication (6/11/2019, 9:18 am) ............................................................... 88

3.    Jury Communication (6/11/2019, 3:57 pm) ............................................................... 89

4.    Transcript of Proceedings on June 12, 2019 (6/12/2019) .......................................... 90

5.    Jury Communication (6/12/2019, 11:00 am) ........................................................... 141

6.    Jury Communication (no date, no time) .................................................................. 142

7.    Jury Communication (6/12/2019, 11:10 am) ........................................................... 143

8.    Jury Communication (6/12/2019, 1:40 pm) ............................................................. 144

9.    Jury Communication (6/12/2019, no time) .............................................................. 145

10.   Jury Communication (6/12/2019, 3:59 pm) ............................................................. 146

11.   Transcript of Proceedings on June 13, 2019 (6/13/2019) ........................................ 147

12.   Circuit Court’s Supplemental Jury Instruction (6/13/2019) .................................... 190

13.   Jury Communication (6/13/2019, 9:42 am) ............................................................. 193

14.   Jury Communication (6/13/2019, no time) .............................................................. 194

15.   Circuit Court’s Order Declaring Mistrial (6/13/2019) ............................................. 195

16.   Circuit Court’s Trial Minutes (6/18/2019) ............................................................... 196

17.   Missouri Court of Appeals’ Order Denying Writ of Prohibition (6/14/2019) ......... 201

18.   Missouri Supreme Court’s Order Denying Writ of Prohibition (6/20/2019) .......... 202




 Case 4:19-cv-00483-DGK Document
                             -2- 8 Filed 06/26/19 Page 2 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 3 of 203
                              [The panel will be sworn.]


      Please listen carefully to all questions. Take your time in answering questions.
Some of the questions may require you to recall experiences during your entire
lifetime. Therefore, search your memory before answering. If you do not understand
the question, raise your hand and say so. If, later on, during the examination, you
remember something that you failed to answer before, or that would modify an
answer you gave before, raise your hand and you will be asked about it. Your
answers must not only be truthful but they must be full and complete. If your answer
to any of these questions involves matters that are personal or private, you may so
indicate and you will be given an opportunity to state your answer at the bench.


      The trial of a lawsuit involves considerable time and effort, and the parties are
entitled to have their rights finally determined. The failure on your part fully and
truthfully to answer questions during this stage of the trial could force the parties to
have to retry the lawsuit at some future date.


      The Court will now read to you an instruction on the law applicable to all
criminal cases.


      The charge of any offense is not evidence, and it creates no inference that any
offense was committed or that the defendant is guilty of an offense.


      The defendant is presumed to be innocent unless and until, during your
deliberations upon your verdict, you find him guilty. This presumption of innocence


1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -4- 8 Filed 06/26/19 Page 4 of 203
places upon the state the burden of proving beyond a reasonable doubt that the
defendant is guilty.
      A reasonable doubt is a doubt based upon reason and common sense after
careful and impartial consideration of all the evidence in the case.


      Proof beyond a reasonable doubt is proof that leaves you firmly convinced of
the defendant’s guilt. The law does not require proof that overcomes every possible
doubt. If, after your consideration of all the evidence, you are firmly convinced that
the defendant is guilty of the crime charged, you will find him guilty. If you are not
so convinced, you must give him the benefit of the doubt and find him not guilty.


      Is there any of you who, if selected as a juror, could not, for any reason, follow
that instruction? If so, would you please raise your hand.


      It is your duty to follow the law as the Court gives it to you in the instructions
even though you may disagree with it. Are there any of you who would not be willing
to follow all instructions that the Court will give to the jury? If so, would you please
raise your hand.


      (Introduce the attorneys and ask such additional questions as the Court deems
appropriate.)


      The prosecutor will question you first and then counsel for the defendant will
question you.


      Counsel for the state may proceed.

1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -5- 8 Filed 06/26/19 Page 5 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 6 of 203
      The attorneys representing the state and the defendant are under a duty not to
do anything that may even seem improper. Therefore, at recesses and adjournments
they will avoid saying anything to the jury except, perhaps, something like “Good
morning” or “Good afternoon.” In doing that they do not mean to be unfriendly, but
are simply doing their best to avoid even an appearance, that might be
misunderstood, that they or you are doing anything improper.


      The same applies to witnesses and to the defendant. They have been or will
be instructed to avoid all contacts with the jury, even to talk about matters wholly
unrelated to the case.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -7- 8 Filed 06/26/19 Page 7 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 8 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 9 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 10 of 203
      Sometimes there are delays or conferences out of your hearing with the
attorneys about matters of law. There are good reasons for these delays and
conferences. The Court is confident that you will be patient and understanding. We
will have recesses from time to time.


      The following two instructions of law are for your guidance in this case. The
two of them, along with other instructions in writing read to you at the close of all
the evidence, will be handed to you at that time to take to your jury room.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -11- 8 Filed 06/26/19 Page 11 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 12 of 203
       It is important for you to understand that this case must be decided only by
the evidence presented in the proceedings in this courtroom and the instructions I
give you. The reason for this is that the evidence presented in court is reviewed by
the lawyers and the court, and the lawyers have the opportunity to comment on, or
dispute, evidence presented in court. If you obtain information from other places,
the lawyers do not have the opportunity to comment on or dispute it. Fairness and
our system of justice require giving both sides the opportunity to view and comment
on all evidence in the case. It is unfair to the parties if you obtain information about
the case outside this courtroom.


       Therefore, you should not visit the scene of any of the incidents described in
this case, nor should you conduct your own research or investigation. For example,
you should not conduct any independent research of any type by reference to
textbooks, dictionaries, magazines, the Internet, a person you consider to be
knowledgeable or any other means about any issue in this case, or any witnesses,
parties, lawyers, medical or scientific terminology, or evidence that is any way
involved in this trial.


       You should not communicate, use a cell phone, record, photograph, video, e-
mail, blog, tweet, text or post anything about this trial or your thoughts or opinions
about any issue in this case to any person. This prohibition on communication about
this trial includes use of the Internet, such as “Facebook,” “MySpace,” “Twitter”, or
any other personal or public website.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -13- 8 Filed 06/26/19 Page 13 of 203
      Faithful performance by you of your duties as jurors is vital to the
administration of justice. You should perform your duties without prejudice or fear,
and solely from a fair and impartial consideration of the whole case. An individual
juror’s personal bias, prejudice, or opinion about any characteristics, or perceived
characteristics, associated with disability, gender nationality, race or ethnicity,
religion, gender identity, or sexual orientation should not be considered.


      Do not make up your mind during the trial about what the verdict should be.
Keep an open mind until you have heard all the evidence and the case is given to
you to decide.


      Each of you may take notes in this case but you are not required to do so. I
will give you notebooks. Any notes you take must be in those notebooks only. You
may not take any notes out of the courtroom before the case is submitted to you for
your deliberations. No one will read your notes while you are out of the courtroom.
If you choose to take notes, remember that note-taking may interfere with your
ability to observe the evidence and witnesses as they are presented.


      Do not discuss or share your notes with anyone until you begin your
deliberations. During deliberations, if you choose to do so, you may use your notes
and discuss them with other jurors. Notes taken during trial are not evidence. You
should not assume that your notes, or those of other jurors, are more accurate than
your own recollection or the recollection of other jurors.


      After you reach your verdict, your notes will be collected and destroyed. No
one will be allowed to read them.

1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -14- 8 Filed 06/26/19 Page 14 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 15 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 16 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 17 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 18 of 203
      If you do find the defendant guilty under Count I of Murder in the First
Degree, you are to assess and declare the punishment at imprisonment for life
without eligibility for probation or parole.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -19- 8 Filed 06/26/19 Page 19 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 20 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 21 of 203
then you will find the defendant guilty under Count I of Murder in the Second
Degree.


      However, unless you find and believe from the evidence beyond a reasonable
doubt each and all of these propositions, you must find the defendant not guilty of
Murder in the Second Degree under this instruction.


      As used in this instruction, the term "sudden passion" means passion directly
caused by and arising out of provocation by Reginald E. Jones (a/k/a Reginald Jones,
Sr.), or another acting with Reginald E. Jones (a/k/a Reginald Jones, Sr.), which
passion arose at the time of the offense and was not solely the result of former
provocation.


      The term "adequate cause" means cause that would reasonably produce a
degree of passion in a person of ordinary temperament sufficient to substantially
impair an ordinary person's capacity for self-control.


      As used in this instruction, the term "serious physical injury" means physical
injury that creates a substantial risk of death or that causes serious disfigurement or
protracted loss or impairment of the function of any part of the body.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -22- 8 Filed 06/26/19 Page 22 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 23 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 24 of 203
      However, unless you find and believe from the evidence beyond a reasonable
doubt each and all of these propositions, you must find the defendant not guilty of
Voluntary Manslaughter.


      As used in this instruction, the term "serious physical injury" means physical
injury that creates a substantial risk of death or that causes serious disfigurement or
protracted loss or impairment of the function of any part of the body.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -25- 8 Filed 06/26/19 Page 25 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 26 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 27 of 203
      In determining whether the defendant recklessly caused the death of Reginald
Jones, Sr. you are instructed that a person acts recklessly as to causing the death of
another person when there is a substantial and unjustifiable risk he will cause death
and he consciously disregards that risk, and such disregard is a gross deviation from
what a reasonable person would do in the circumstances.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -28- 8 Filed 06/26/19 Page 28 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 29 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 30 of 203
      But a person is not permitted to use deadly force unless he reasonably believes
that the use of deadly force is necessary to protect himself against death or serious
physical injury or the commission of a forcible felony.


      A person is not required to retreat before resorting to the use of physical force
to defend himself if he is in a location the person has the right to be.


      The state has the burden of proving beyond a reasonable doubt that the
defendant did not act in lawful self-defense. Unless you find beyond a reasonable
doubt that the defendant did not act in lawful self-defense, you must find the
defendant not guilty under Count I.

      As used in this instruction, an "initial aggressor" is one who first attacks or
threatens to attack another.


      As used in this instruction, the term "reasonably believe" means a belief based
on reasonable grounds, that is, grounds that could lead a reasonable person in the
same situation to the same belief. This depends upon how the facts reasonably
appeared. It does not depend upon whether the belief turned out to be true or false.


      As used in this instruction, "deadly force" means physical force which is used
with the purpose of causing or which a person knows to create a substantial risk of
causing death or serious physical injury.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -31- 8 Filed 06/26/19 Page 31 of 203
      As used in this instruction, the term "serious physical injury" means physical
injury that creates a substantial risk of death or that causes serious disfigurement or
protracted loss or impairment of the function of any part of the body.

      As used in this instruction, the term “forcible felony” means robbery.


      As used in this instruction, “robbery” means the forcible theft of property.


      Evidence has been introduced of the reputation of Reginald E. Jones (a/k/a
Reginald Jones, Sr.) for being violent and turbulent. You may consider this evidence
in determining who was the initial aggressor in the encounter.


      Evidence has been introduced that Reginald E. Jones (a/k/a Reginald Jones,
Sr.), had a reputation for being violent and turbulent, and that the defendant was
aware of that reputation. You may consider this evidence in determining whether
the defendant reasonably believed that the use of physical force was necessary to
defend himself from what he reasonably believed to be the use or imminent use of
unlawful force by Reginald E. Jones (a/k/a Reginald Jones, Sr.).


      Evidence has been introduced of the prior relationship between defendant and
Reginald E. Jones (a/k/a Reginald Jones, Sr.), including evidence of arguments and
acts of violence. You may consider this evidence in determining who the initial
aggressor in the encounter was, and you may also consider it in determining whether
the defendant reasonably believed that the use of physical force was necessary to
defend himself from what he reasonably believed to be the use or imminent use of
unlawful force by Reginald E. Jones (a/k/a Reginald Jones, Sr.).


1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -32- 8 Filed 06/26/19 Page 32 of 203
      Evidence has been introduced of acts of violence not involving the defendant
committed by Reginald E. Jones (a/k/a Reginald Jones, Sr.), and that the defendant
was aware of these acts. You may consider this evidence in determining whether the
defendant reasonably believed that the use of physical force was necessary to defend
himself from what he reasonably believed to be the use or imminent use of unlawful
force. You may not consider this evidence in determining who was the initial
aggressor in the encounter or for any other reason.

      Evidence has been introduced of threats made by Reginald E. Jones (a/k/a
Reginald Jones, Sr.), against defendant and evidence of threats made by defendant
against Reginald E. Jones (a/k/a Reginald Jones, Sr.). You may consider this
evidence in determining who was the initial aggressor in the encounter.

      If any threats against defendant were made by Reginald E. Jones (a/k/a
Reginald Jones, Sr.), and were known by or had been communicated to the
defendant, you may consider this evidence in determining whether the defendant
reasonably believed that the use of physical force was necessary to defend himself
from what he reasonably believed to be the use or imminent use of unlawful force
by Reginald E. Jones (a/k/a Reginald Jones, Sr.).

      You, however, should consider all of the evidence in the case in determining
whether the defendant acted in lawful self-defense.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -33- 8 Filed 06/26/19 Page 33 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 34 of 203
      But a person is not permitted to use deadly force unless he reasonably believes
the use of deadly force is necessary to protect the other person against death or
serious physical injury or the commission of a forcible felony.


      A person is not required to retreat before resorting to the use of physical force
to defend another person if he is in a location the person has the right to be.


      The state has the burden of proving beyond a reasonable doubt that the
defendant did not act in lawful defense of Sean Hill, Donald Riley, or a person
identified as “Quann.” Unless you find beyond a reasonable doubt that the defendant
did not act in lawful defense of Sean Hill, Donald Riley, or a person identified as
“Quann,” you must find the defendant not guilty under Count I.


      As used in this instruction, an "initial aggressor" is one who first attacks or
threatens to attack another.


      As used in this instruction, the term "reasonably believe" means a belief based
on reasonable grounds, that is, grounds that could lead a reasonable person in the
same situation to the same belief. This depends upon how the facts reasonably
appeared. It does not depend upon whether the belief turned out to be true or false.


      As used in this instruction, "deadly force" means physical force which is used
with the purpose of causing or which a person knows to create a substantial risk of
causing death or serious physical injury.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -35- 8 Filed 06/26/19 Page 35 of 203
      As used in this instruction, the term "serious physical injury" means physical
injury that creates a substantial risk of death or that causes serious disfigurement or
protracted loss or impairment of the function of any part of the body.


      As used in this instruction, the term “forcible felony” means robbery.


      As used in this instruction, “robbery” means the forcible theft of property.


      Evidence has been introduced of the reputation of Reginald E. Jones (a/k/a
Reginald Jones, Sr.) for being violent and turbulent. You may consider this evidence
in determining who was the initial aggressor in the encounter.


      Evidence has been introduced that Reginald E. Jones (a/k/a Reginald Jones,
Sr.), had a reputation for being violent and turbulent, and that the defendant was
aware of that reputation. You may consider this evidence in determining whether
the defendant reasonably believed that the use of physical force was necessary to
defend Sean Hill, Donald Riley, or a person identified as “Quann” from what he
reasonably believed to be the use or imminent use of unlawful force by Reginald E.
Jones (a/k/a Reginald Jones, Sr.).


      Evidence has been introduced of the prior relationship between defendant and
Reginald E. Jones (a/k/a Reginald Jones, Sr.), including evidence of arguments and
acts of violence. You may consider this evidence in determining who the initial
aggressor in the encounter was, and you may also consider it in determining whether
the defendant reasonably believed that the use of physical force was necessary to
defend Sean Hill, Donald Riley, or a person identified as “Quann” from what he

1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -36- 8 Filed 06/26/19 Page 36 of 203
reasonably believed to be the imminent use of unlawful force by Reginald E. Jones
(a/k/a Reginald Jones, Sr.).


      Evidence has been introduced of acts of violence not involving the defendant
committed by Reginald E. Jones (a/k/a Reginald Jones, Sr.), and that the defendant
was aware of these acts. You may consider this evidence in determining whether the
defendant reasonably believed that the use of physical force was necessary to defend
Sean Hill, Donald Riley, or a person identified as “Quann” from what he reasonably
believed to be the use or imminent use of unlawful force. You may not consider this
evidence in determining who was the initial aggressor in the encounter or for any
other reason.


      Evidence has been introduced of threats made by Reginald E. Jones (a/k/a
Reginald Jones, Sr.), against defendant and evidence of threats made by defendant
against Reginald E. Jones (a/k/a Reginald Jones, Sr.). You may consider this
evidence in determining who was the initial aggressor in the encounter.


      If any threats against defendant, Sean Hill, Donald Riley, or a person
identified as “Quann” were made by Reginald E. Jones (a/k/a Reginald Jones, Sr.),
and were known by or had been communicated to the defendant, you may consider
this evidence in determining whether the defendant reasonably believed that the use
of physical force was necessary to defend Sean Hill, Donald Riley, or a person
identified as “Quann” from what he reasonably believed to be the use or imminent
use of unlawful force by Reginald E. Jones (a/k/a Reginald Jones, Sr.).




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -37- 8 Filed 06/26/19 Page 37 of 203
      You, however, should consider all of the evidence in the case in determining
whether the defendant acted in lawful defense of Sean Hill, Donald Riley, or a person
identified as “Quann.”




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -38- 8 Filed 06/26/19 Page 38 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 39 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 40 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 41 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 42 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 43 of 203
      If you do find the defendant guilty under Count III of Murder in the First
Degree, you are to assess and declare the punishment at imprisonment for life
without eligibility for probation or parole.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -44- 8 Filed 06/26/19 Page 44 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 45 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 46 of 203
      However, unless you find and believe from the evidence beyond a reasonable
doubt each and all of these propositions, you must find the defendant not guilty of
Murder in the Second Degree under this instruction.




1716-CR05241-01
State v. Reginald Jones Jr.

      Case 4:19-cv-00483-DGK Document
                                  -47- 8 Filed 06/26/19 Page 47 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 48 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 49 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 50 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 51 of 203
      However, unless you find and believe from the evidence beyond a reasonable
doubt each and all of these propositions, you must find the defendant not guilty of
that offense.


      In determining whether the defendant recklessly caused the death of Darryl
Singleton you are instructed that a person acts recklessly as to causing the death of
another person when there is a substantial and unjustifiable risk he will cause death
and he consciously disregards that risk, and such disregard is a gross deviation from
what a reasonable person would do in the circumstances.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -52- 8 Filed 06/26/19 Page 52 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 53 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 54 of 203
what he reasonably believes to be the use or imminent use of unlawful force and he
can only use physical force to the extent that he reasonably believes is necessary to
defend himself.


      But a person is not permitted to use deadly force unless he reasonably believes
that the use of deadly force is necessary to protect himself against death or serious
physical injury or the commission of a forcible felony .


      A person is not required to retreat before resorting to the use of physical force
to defend himself if he is in a location the person has the right to be.


      The state has the burden of proving beyond a reasonable doubt that the
defendant did not act in lawful self-defense. Unless you find beyond a reasonable
doubt that the defendant did not act in lawful self-defense, you must find the
defendant not guilty under Count III.


      As used in this instruction, an "initial aggressor" is one who first attacks or
threatens to attack another.


      As used in this instruction, the term "reasonably believe" means a belief based
on reasonable grounds, that is, grounds that could lead a reasonable person in the
same situation to the same belief. This depends upon how the facts reasonably
appeared. It does not depend upon whether the belief turned out to be true or false.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -55- 8 Filed 06/26/19 Page 55 of 203
      As used in this instruction, "deadly force" means physical force which is used
with the purpose of causing or which a person knows to create a substantial risk of
causing death or serious physical injury.


      As used in this instruction, the term "serious physical injury" means physical
injury that creates a substantial risk of death or that causes serious disfigurement or
protracted loss or impairment of the function of any part of the body.


      As used in this instruction, the term “forcible felony” means robbery.


      As used in this instruction, “robbery” means the forcible theft of property.


      If any threats against defendant were made by Darryl Singleton and were
known by or had been communicated to the defendant, you may consider this
evidence in determining whether the defendant reasonably believed that the use of
physical force was necessary to defend himself from what he reasonably believed to
be the use or imminent use of unlawful force by Darryl Singleton.


      You, however, should consider all of the evidence in the case in determining
whether the defendant acted in lawful self-defense.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -56- 8 Filed 06/26/19 Page 56 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 57 of 203
      In order for a person to lawfully use non-deadly physical force in defense of
another person, he must reasonably believe that physical force is necessary to defend
the person he is trying to defend from what he reasonably believes to be the use or
imminent use of unlawful force and he can only use physical force to the extent that
he reasonably believes is necessary to defend the other person.


      But a person is not permitted to use deadly force unless he reasonably believes
the use of deadly force is necessary to protect the other person against death or
serious physical injury or the commission of a forcible felony.


      A person is not required to retreat before resorting to the use of physical force
to defend another person if he is in a location the person has the right to be.


      The state has the burden of proving beyond a reasonable doubt that the
defendant did not act in lawful defense of Sean Hill, Donald Riley, or a person
identified as “Quann.” Unless you find beyond a reasonable doubt that the defendant
did not act in lawful defense of Sean Hill, Donald Riley, or a person identified as
“Quann,” you must find the defendant not guilty under Count III.


      As used in this instruction, an "initial aggressor" is one who first attacks or
threatens to attack another.


      As used in this instruction, the term "reasonably believe" means a belief based
on reasonable grounds, that is, grounds that could lead a reasonable person in the
same situation to the same belief. This depends upon how the facts reasonably
appeared. It does not depend upon whether the belief turned out to be true or false.

1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -58- 8 Filed 06/26/19 Page 58 of 203
      As used in this instruction, "deadly force" means physical force which is used
with the purpose of causing or which a person knows to create a substantial risk of
causing death or serious physical injury.


      As used in this instruction, the term "serious physical injury" means physical
injury that creates a substantial risk of death or that causes serious disfigurement or
protracted loss or impairment of the function of any part of the body.


      As used in this instruction, the term “forcible felony” means robbery.


      As used in this instruction, “robbery” means the forcible theft of property.


      If any threats against defendant, Sean Hill, Donald Riley, or a person
identified as “Quann” were made by Darryl Singleton and were known by or had
been communicated to the defendant, you may consider this evidence in determining
whether the defendant reasonably believed that the use of physical force was
necessary to defend Sean Hill, Donald Riley, or a person identified as “Quann” from
what he reasonably believed to be the use or imminent use of unlawful force by
Darryl Singleton.


      You, however, should consider all of the evidence in the case in determining
whether the defendant acted in lawful defense of Sean Hill, Donald Riley, or a person
identified as “Quann.”




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -59- 8 Filed 06/26/19 Page 59 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 60 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 61 of 203
      However, unless you find and believe from the evidence beyond a reasonable
doubt each and all of these propositions, you must find the defendant not guilty of
that offense.




1716-CR05241-01
State v. Reginald Jones Jr.

       Case 4:19-cv-00483-DGK Document
                                   -62- 8 Filed 06/26/19 Page 62 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 63 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 64 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 65 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 66 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 67 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 68 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 69 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 70 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 71 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 72 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 73 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 74 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 75 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 76 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 77 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 78 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 79 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 80 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 81 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 82 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 83 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 84 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 85 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 86 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 87 of 203
Case 4:19-cv-00483-DGK Document
                            -88- 8 Filed 06/26/19 Page 88 of 203
Case 4:19-cv-00483-DGK Document
                            -89- 8 Filed 06/26/19 Page 89 of 203
 1    IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
             16TH JUDICIAL CIRCUIT, DIVISION 18
 2            Honorable Kevin D. Harrell, Judge

 3   STATE OF MISSOURI,               )
                                      )
 4                 Plaintiff,         )
                                      )
 5   vs.                              )    No. 1716-CR05241-01
                                      )
 6   REGINALD JONES, JR.,             )
                                      )
 7                 Defendant.         )

 8
                        EXCERPT - TRANSCRIPT
 9

10          On 6/12/19, the above cause came on for
     hearing before the HONORABLE KEVIN D. HARRELL,
11   Judge of Division No. 18 of the 16th Judicial
     Circuit Court of Missouri.
12
                              APPEARANCES
13

14   For the Plaintiff:

15   Ms. Sara Castle
     Mr. Dion Sankar
16   Ms. Lauren Dollar
     Assistant Prosecuting Attorneys
17   Prosecutors Office
     415 E. 12th Street
18   Kansas City, MO 64105

19   For the Defendant:

20   Ms. Paige Bremner
     Ms. Crystal Ellison
21   Assistant Public Defenders
     Public Defenders Office
22   324 E. 11th Street
     Kansas City, MO 64106
23

24

25                Jessica Sanford, RPR, CCR #1379
           16th Judicial Circuit, Kansas City, Missouri
                                       1


              Case 4:19-cv-00483-DGK Document
                                          -90- 8 Filed 06/26/19 Page 90 of 203
 1            THE COURT:      All right.      In the matter         11:14:03

 2   of State of Missouri vs. Reginald Jones, Jr.,                  11:14:04

 3   these conversations are taking place outside                   11:14:08

 4   of our empanelled jury.        We haven't had any              11:14:10

 5   discussions as of yet.                                         11:14:25

 6            MS. CASTLE:      I apologize, Judge.         We       11:14:28

 7   were having elevator --                                        11:14:28

 8            THE COURT:      No.    No.   You're fine.         I   11:14:29

 9   didn't know everybody was coming or else I                     11:14:29

10   would have waited.                                             11:14:32

11            All right.      So we have three                      11:14:34

12   questions.     And again, I think I started                    11:14:35

13   saying that these conversations are taking                     11:14:39

14   place outside our empanelled jury.                             11:14:41

15            First question: If the jury doesn't                   11:14:44

16   unanimously, all 12, find the defendant guilty                 11:14:48

17   or not guilty, do we move on to the next                       11:14:54

18   instruction question?       If we do not all 12                11:14:57

19   agree on first degree, do we move on to the                    11:15:00

20   next instruction or do we all have to agree on                 11:15:04

21   one instruction moving to the next                             11:15:08

22   instruction?                                                   11:15:11

23            It is signed by the foreperson.                       11:15:12

24   That's the first question.                                     11:15:14

25            MS. BREMNER:       Can I read it, Judge?              11:15:17

                                      2


       Case 4:19-cv-00483-DGK Document
                                   -91- 8 Filed 06/26/19 Page 91 of 203
 1            THE COURT:      You may.                            11:15:19

 2            MS. BREMNER:       The law is actually              11:15:42

 3   clear on this instruction, this question.                    11:15:44

 4   I've never had this come up in a jury                        11:15:46

 5   situation, so I'm not entirely sure what the                 11:15:49

 6   answer should be, but the instruction is -- so               11:15:57

 7   I don't know if we just want to direct them to               11:16:00

 8   the instruction again, but the instruction                   11:16:02

 9   is -- they don't have to all agree.           They           11:16:06

10   could be hung on -- that's why they're                       11:16:08

11   instructed to move on to -- if you look at the               11:16:11

12   instruction when it says from moving from                    11:16:13

13   murder 1 to murder 2, you know, the next                     11:16:18

14   language that comes on top of it.           So I don't       11:16:21

15   know if we just say be guided by the                         11:16:23

16   instructions or if we actually answer that                   11:16:24

17   question with what it says.                                  11:16:27

18            THE COURT:      State.                              11:16:29

19            MR. SANKAR:      Do you mind just giving            11:16:34

20   us one moment?                                               11:16:37

21            (Discussion held off the record.)                   11:16:43

22            MS. CASTLE:      Your Honor, I think that           11:17:10

23   our response would be you will just be guided                11:17:11

24   by the instructions.                                         11:17:13

25            THE COURT:      Ms. Bremner.                        11:17:15

                                       3


       Case 4:19-cv-00483-DGK Document
                                   -92- 8 Filed 06/26/19 Page 92 of 203
 1            MS. BREMNER:       I'm sorry?                       11:17:16

 2            THE COURT:      I was just asking your              11:17:17

 3   opinion based off what the state just said.                  11:17:20

 4            MS. BREMNER:       Right.     I mean, the law       11:17:23

 5   in Missouri is you do not have to all agree to               11:17:27

 6   move on to the next instruction.             They can be     11:17:32

 7   hung and move on to the next instruction.             I      11:17:35

 8   know -- I can -- if you want, Judge, I can get               11:17:38

 9   that for you.     You're looking at me a little              11:17:40

10   skeptical.                                                   11:17:44

11            THE COURT:      No.    No.    No.    I was just     11:17:45

12   looking at you.                                              11:17:46

13            MS. BREMNER:       Okay.     Because I know         11:17:47

14   this has come up before during closing                       11:17:48

15   arguments and the state would say, you know,                 11:17:51

16   before moving on -- they didn't do it in this                11:17:51

17   case, I'm not saying they did that, but it's                 11:17:55

18   come up before so I've had to do research on                 11:17:55

19   this.   But they do not have to agree that it's              11:17:58

20   not first degree or second degree before                     11:18:01

21   moving on to the next one.           They can be hung        11:18:04

22   on it to go on to the next instruction.                      11:18:08

23            THE COURT:      Before I weigh in, does             11:18:16

24   anyone else have anything else to say?                       11:18:19

25            MR. SANKAR:      Just by way of                     11:18:22

                                      4


       Case 4:19-cv-00483-DGK Document
                                   -93- 8 Filed 06/26/19 Page 93 of 203
 1   additions, Judge, the instructions give you                  11:18:24

 2   the connector between them.          So if it says you       11:18:25

 3   do not find him guilty of X then you are to                  11:18:28

 4   then consider whether he is guilty of this.                  11:18:31

 5   That's why I think that the instruction, as we               11:18:34

 6   indicated, just say "be guided by the                        11:18:36

 7   instructions," to follow them is more than                   11:18:38

 8   sufficient.    We haven't given a more specific              11:18:41

 9   instruction because of the concern that that                 11:18:43

10   would somehow indicate to them that we want                  11:18:45

11   them to do something differently and I think                 11:18:47

12   that we should be consistent.          I think "be           11:18:49

13   guided by the instructions" is the most                      11:18:52

14   appropriate path.                                            11:18:54

15            MR. MESSONNIER:        If I may intervene,          11:18:57

16   the instruction in 402.05 basically lets them                11:18:57

17   set their own rules for how they're handling                 11:19:01

18   deliberations and it's not up to the court to                11:19:03

19   tell them when they should move on, or -- they               11:19:06

20   could theoretically start at the bottom and                  11:19:07

21   work their way up.                                           11:19:11

22            THE COURT:      All right.      So I think          11:19:12

23   sort of like I responded to the state                        11:19:13

24   yesterday.                                                   11:19:17

25            MS. BREMNER:       Judge, I'm fine with             11:19:17

                                      5


       Case 4:19-cv-00483-DGK Document
                                   -94- 8 Filed 06/26/19 Page 94 of 203
 1   that.   The instructions are there and they                  11:19:18

 2   do -- I think the instruction is consistent.                 11:19:20

 3   I was just trying to avoid, clearly, a hung                  11:19:22

 4   jury quite possibly by this question, and                    11:19:26

 5   maybe the next questions will -- maybe we                    11:19:29

 6   should look at the next questions before even                11:19:31

 7   answering this question.                                     11:19:33

 8            THE COURT:      I've looked at them.                11:19:35

 9            MS. BREMNER:       Okay.                            11:19:38

10            THE COURT:      No.    Can I have it back?          11:19:39

11            MS. CASTLE:      Yes, Your Honor.                   11:19:44

12            THE COURT:      But just to complete my             11:19:44

13   thought, I think sort of like I was saying to                11:19:46

14   the state, though, yesterday, I don't think we               11:19:49

15   should deviate from what they suggest because                11:19:55

16   I don't want to give the indication that I'm                 11:19:58

17   telling them that they should do something                   11:20:00

18   other than what the instructions say.            And so      11:20:02

19   I think my only response should be, and will                 11:20:05

20   be, the jury shall be guided by the court's                  11:20:10

21   instructions; all right?                                     11:20:12

22            MS. CASTLE:      Yes, Your Honor.        Thank      11:20:15

23   you.                                                         11:20:16

24            THE COURT:      All right.      Next                11:20:16

25   question: If the jury cannot unanimously agree               11:20:56

                                      6


       Case 4:19-cv-00483-DGK Document
                                   -95- 8 Filed 06/26/19 Page 95 of 203
 1   on a proposition listed under Instruction 19,                11:21:02

 2   how do we proceed?                                           11:21:05

 3            MR. SANKAR:      Judge, I apologize.                11:21:16

 4            MR. MESSONNIER:         19 would be murder          11:21:21

 5   first for Singleton, I'm assuming, if my                     11:21:25

 6   memory's correct.                                            11:21:29

 7            MS. CASTLE:      Yes.       That's what I           11:21:34

 8   recall as well.                                              11:21:36

 9            MS. BREMNER:       That's correct.                  11:21:43

10            MS. CASTLE:      I think the state's                11:21:44

11   response would be the same.           The jury will be       11:21:45

12   guided by the instructions.                                  11:21:47

13            MR. SANKAR:      (Nods head.)                       11:21:49

14            THE COURT:      It really doesn't matter            11:21:52

15   to me what instruction it was.           I mean, I know      11:21:53

16   we're looking just for -- to know.           Any             11:21:55

17   objection to the same response, the court's                  11:22:07

18   rationale being the same as what I've                        11:22:14

19   previously stated?                                           11:22:16

20            MS. BREMNER:       I mean.                          11:22:18

21            THE COURT:      Go ahead.                           11:22:38

22            MS. BREMNER:       All the answers are in           11:22:39

23   the instructions, so I mean, I've never --                   11:22:41

24   these are very specific questions.           I've            11:22:43

25   certainly never encountered where we actually                11:22:45

                                      7


       Case 4:19-cv-00483-DGK Document
                                   -96- 8 Filed 06/26/19 Page 96 of 203
 1   say please look at instruction number                        11:22:49

 2   something to pay attention to what's going on.               11:22:51

 3   All the answers they need are in the                         11:22:53

 4   instructions, so I guess if that's.                          11:22:55

 5            THE COURT:      So is there any                     11:22:57

 6   objection?                                                   11:22:58

 7            MS. BREMNER:       No.                              11:23:00

 8            THE COURT:      Counsel for the state?              11:23:02

 9            MS. CASTLE:      No, Your Honor.                    11:23:03

10            THE COURT:      Last question:       If we all      11:23:48

11   cannot agree on Instruction 27, can we move on               11:23:51

12   to the next proposition?          If we all cannot           11:23:57

13   agree on murder Count I for Darryl, do we move               11:24:02

14   on to the proposition.                                       11:24:08

15            MR. MESSONNIER:          27 is ACA on I.            11:24:22

16            MS. CASTLE:      I think the state's                11:24:33

17   response would be the same.                                  11:24:37

18            THE COURT:      Ms. Bremner, do you --              11:24:44

19   did you get a chance to see this?                            11:24:49

20            MS. BREMNER:       Yes, Judge.      Can I           11:24:50

21   think out loud?                                              11:24:54

22            THE COURT:      Sure.                               11:24:56

23            MS. BREMNER:       I'm remembering one              11:24:56

24   other time where this kind of came up in a                   11:25:00

25   situation and the court, because it looked                   11:25:03

                                       8


       Case 4:19-cv-00483-DGK Document
                                   -97- 8 Filed 06/26/19 Page 97 of 203
 1   like they were going to hang, asked the jury                 11:25:05

 2   if there was anything they could agree on; and               11:25:09

 3   if they could agree on something, to do so.                  11:25:12

 4               THE COURT:     Was that in open court or         11:25:14

 5   was that in the written response given back to               11:25:16

 6   the jury?                                                    11:25:20

 7               MS. BREMNER:     It was after the jury           11:25:22

 8   had written that they were stuck on a certain                11:25:23

 9   count.   So he had them come back down and it                11:25:26

10   was in open court.                                           11:25:29

11               THE COURT:     Right.       In open court.       11:25:30

12   Right.                                                       11:25:32

13               MS. BREMNER:     And it was in open              11:25:32

14   court, yeah.                                                 11:25:32

15               Again, I'm just thinking out loud.               11:25:33

16   If -- I don't know what situation they're in                 11:25:36

17   right now, if they're getting to the point of                11:25:39

18   serious frustration or if they're just                       11:25:46

19   curious, so anyways, that's just kind of my                  11:25:49

20   thought process of what I'm going through                    11:25:55

21   right now.     Based on their questions, it seems            11:25:58

22   like they're seeking direction.             Obviously,       11:26:02

23   the directions are in the instructions, but                  11:26:04

24   maybe more specific direction from the court                 11:26:08

25   would assist them.       But if they hang, they              11:26:11

                                         9


       Case 4:19-cv-00483-DGK Document
                                   -98- 8 Filed 06/26/19 Page 98 of 203
 1   hang, I guess.     I don't know.                             11:26:13

 2              MR. MESSONNIER:      I believe the case           11:26:15

 3   Ms. Bremner's referring to is the Fonville                   11:26:15

 4   case.     The jury gave a response they had                  11:26:18

 5   reached a conclusion on some counts and not on               11:26:21

 6   others.     I'm not sure you've got that                     11:26:25

 7   communication.                                               11:26:29

 8              MS. BREMNER:     I'm actually just                11:26:29

 9   talking about a case that is just in court in                11:26:31

10   a trial, but.                                                11:26:33

11              THE COURT:     I have been involved in            11:26:33

12   cases where the jury has indicated that they                 11:26:35

13   may be deadlocked and in certain counts,                     11:26:42

14   issues, and the court has brought them down                  11:26:49

15   and not asked them to indicate in what                       11:26:51

16   direction or to what extent, but has asked                   11:26:54

17   them, A, would further deliberations be of                   11:26:58

18   assistance, and have they been able to agree                 11:27:07

19   on anything.     I have been involved in those               11:27:11

20   type situations.     I don't know if -- that                 11:27:15

21   we're there yet.                                             11:27:18

22              MS. BREMNER:     Okay.                            11:27:19

23              THE COURT:     I'm not naive enough to            11:27:21

24   believe that the responses that we're giving                 11:27:26

25   them are not going to create some frustration.               11:27:28

                                     10


       Case 4:19-cv-00483-DGK Document
                                   -99- 8 Filed 06/26/19 Page 99 of 203
 1   I'm not naive enough to think that prior to                  11:27:32

 2   our responses there hasn't been some                         11:27:35

 3   frustration.     But I think that we are,                    11:27:39

 4   collectively, this group, we're in the same                  11:27:41

 5   position by way of what we can respond to now                11:27:45

 6   because we're not in the position of knowing                 11:27:48

 7   that they are just deadlocked and stuck and                  11:27:50

 8   cannot move forward if they go back and read                 11:27:53

 9   the instructions and digest them.                            11:27:56

10             So that being said, I think even with              11:28:01

11   a strenuous objection, my only response can be               11:28:09

12   what I've just stated these two previous                     11:28:12

13   times.    I will allow either side to object and             11:28:15

14   make a record on that objection, but I believe               11:28:19

15   that's where -- the posture that we're in.                   11:28:21

16             MS. BREMNER:      That's fine, Judge.              11:28:24

17             MS. CASTLE:      The state agrees.                 11:28:25

18             THE COURT:      All right.     By way of a         11:28:27

19   housekeeping matter, if they buzz over the                   11:28:59

20   lunch period, I'm going to swear in Division                 11:29:04

21   8's law clerk, Matt.       He's going to help me.            11:29:07

22   Mr. Smith wants to do other things for some                  11:29:13

23   reason.    So anyway, so if Matt reaches out to              11:29:16

24   you, that's why.                                             11:29:21

25             MR. SANKAR:      No problem.                       11:29:22

                                      11


       Case 4:19-cv-00483-DGK Document
                                   -100-8 Filed 06/26/19 Page 100 of 203
 1               THE COURT:    All right.                         11:29:23

 2               MS. DOLLAR:    Do you want us to e-mail          11:29:26

 3   Matt our information as well?                                11:29:31

 4               THE COURT:    I'll get it to him.                11:30:09

 5               (Recess.)                                        13:56:20

 6               THE COURT:    This is in the matter of           13:56:20

 7   State of Missouri vs. Reginald Jones.            These       13:56:30

 8   conversations are taking place outside the                   13:56:33

 9   empanelled jury and it's a question from the                 13:56:38

10   jury:   Referring to Instruction 19, last                    13:56:40

11   sentence.     Does the word, parentheses -- no.              13:56:45

12   Excuse me -- quote, "you" refer to the                       13:56:50

13   individual juror or to jury as a whole?                      13:56:54

14               MS. CASTLE:    Be guided by the                  13:57:22

15   instructions?     I don't -- you will be guided              13:57:23

16   by the instructions is, Judge, the only                      13:57:26

17   response I can understand in terms of that                   13:57:28

18   particular question.                                         13:57:33

19               THE COURT:    Say that again,                    13:57:37

20   Ms. Castle.                                                  13:57:39

21               MS. CASTLE:    I think it's consistent           13:57:39

22   with the other questions and would reflect the               13:57:40

23   court's response of you will be guided by the                13:57:44

24   instructions.                                                13:57:47

25               THE COURT:    Ms. Bremner.                       13:57:49

                                      12


       Case 4:19-cv-00483-DGK Document
                                   -101-8 Filed 06/26/19 Page 101 of 203
 1             MS. CASTLE:      I don't know else to              13:57:50

 2   answer that.                                                 13:57:52

 3             MS. BREMNER:      I mean, there is an              13:57:56

 4   instruction about their individual duty in                   13:57:58

 5   there, too, so I don't -- I would have to                    13:58:00

 6   agree it's all in the instructions.                          13:58:03

 7             THE COURT:      The jury shall be guided           13:58:05

 8   by the court's instructions.           Any objection to      13:58:08

 9   that?                                                        13:58:11

10             MS. BREMNER:      No.                              13:58:11

11             MS. CASTLE:      No.                               13:58:12

12             MS. BREMNER:      What was the question            13:58:13

13   again?   Sorry.                                              13:58:14

14             THE COURT:      Referring to Instruction           13:58:17

15   19, last sentence.      Does the word, quote,                13:58:18

16   "you" refer to the individual juror or to the                13:58:22

17   jury as a whole?                                             13:58:26

18             MS. BREMNER:      Can we say the                   13:58:35

19   individual juror?                                            13:58:37

20             MS. CASTLE:      I mean, I think that              13:58:42

21   would be you'll be guided by the court's                     13:58:44

22   instruction.      That sentence is in every single           13:58:47

23   one of the instructions.          It would just change       13:58:51

24   the charge.    So to define "you" on Instruction             13:58:53

25   19 would define "you" in all of the                          13:58:58

                                       13


       Case 4:19-cv-00483-DGK Document
                                   -102-8 Filed 06/26/19 Page 102 of 203
 1   instructions, so to me, it would just be you                 13:59:01

 2   will be guided by the court's instructions.                  13:59:03

 3               THE COURT:     Unless I get some further         13:59:13

 4   guidance, I'm sending it back up.                            13:59:17

 5               MS. BREMNER:     Can I see it again?             13:59:19

 6               THE COURT:     All right.                        13:59:56

 7               MR. SANKAR:     Thank you, Judge.                13:59:57

 8               MS. CASTLE:     Thank you.                       13:59:58

 9               (Recess.)                                        15:11:35

10               THE COURT:     All right.    There is a          15:11:35

11   question.     And this is taking place outside of            15:12:02

12   our deliberating jury: There are jurors that                 15:12:08

13   do not want to look at all of the possible                   15:12:13

14   charges or follow the instructions.            We are at     15:12:16

15   a standstill.     Please advise.                             15:12:19

16               MS. BREMNER:     Can I see it?                   15:12:38

17               MS. CASTLE:     I think that's...                15:13:23

18               MS. BREMNER:     Can I think out loud?           15:13:29

19               THE COURT:     You may.                          15:13:31

20               MS. BREMNER:     Okay.    I'm mostly             15:13:32

21   looking at the we are at a standstill                        15:13:40

22   language.     I think this goes back to what I               15:13:42

23   was thinking earlier, which is maybe bringing                15:13:48

24   them down and seeing if they can make a                      15:13:51

25   decision as to any of the counts or even                     15:13:53

                                      14


       Case 4:19-cv-00483-DGK Document
                                   -103-8 Filed 06/26/19 Page 103 of 203
 1   asking if they -- more time would help.             I        15:13:57

 2   mean, I think that seems silly when they                     15:14:00

 3   said -- how much time they've spent and that                 15:14:03

 4   they've said they're at a standstill.            It's        15:14:04

 5   just something I'm thinking.          I don't know.          15:14:08

 6             THE COURT:      What's the state's                 15:14:13

 7   position, or if you want to think out loud,                  15:14:14

 8   not necessarily take a position?                             15:14:16

 9             MS. CASTLE:      I -- go ahead.                    15:14:19

10             MR. SANKAR:      Can we just have a                15:14:22

11   moment, Judge?                                               15:14:24

12             (Discussion held off the record.)                  15:14:25

13             MS. CASTLE:      Judge, I think that our           15:16:01

14   position would be if they could make a                       15:16:04

15   determination as to any count, not any thing.                15:16:07

16   To me, if you ask on any thing, that somewhat                15:16:10

17   invades --                                                   15:16:14

18             MS. BREMNER:      I meant count.       Sorry.      15:16:15

19             MS. CASTLE:      Sorry.     I...                   15:16:16

20             THE COURT:      I'm following.                     15:16:17

21             MS. CASTLE:      And then I don't know --          15:16:18

22   I don't think we're at a point, necessarily,                 15:16:21

23   to see if a break -- I don't know when they                  15:16:28

24   took a break, but if a break might help,                     15:16:30

25   perhaps it's -- they've been talking for a                   15:16:35

                                      15


       Case 4:19-cv-00483-DGK Document
                                   -104-8 Filed 06/26/19 Page 104 of 203
 1   long time.                                                   15:16:37

 2             THE COURT:      I was going to ask that.           15:16:38

 3   When is the last time they took a break?                     15:16:39

 4             (Discussion held off the record.)                  15:17:01

 5             THE COURT:      Like an hour ago, 45               15:17:01

 6   minutes ago.                                                 15:17:03

 7             MS. BREMNER:      So a break is not                15:17:04

 8   necessary.                                                   15:17:05

 9             THE COURT:      It might not hurt to               15:17:06

10   suggest one, though.       So are both sides                 15:17:08

11   agreeable that we call them down, ask them,                  15:17:13

12   again, without telling us what, if they are --               15:17:17

13   if they've been able to agree on at least a                  15:17:26

14   count?                                                       15:17:31

15             MS. BREMNER:      Yeah.                            15:17:32

16             THE COURT:      Again, not telling me              15:17:33

17   what, how, who, when, where, any specifics,                  15:17:34

18   but have you as a group been able to agree at                15:17:39

19   least to a count?                                            15:17:44

20             MS. CASTLE:      I think that works.               15:17:45

21             MS. BREMNER:      Yeah.                            15:17:46

22             THE COURT:      Also, can I inquire as to          15:17:48

23   when the last time they -- or tell them, it's                15:17:50

24   my understanding that they took a break less                 15:17:53

25   than an hour ago, 45 minutes ago, and if maybe               15:17:56

                                      16


       Case 4:19-cv-00483-DGK Document
                                   -105-8 Filed 06/26/19 Page 105 of 203
 1   taking a nice break again would help recharge                15:18:00

 2   their batteries?                                             15:18:04

 3               MS. CASTLE:    Yes.                              15:18:05

 4               THE COURT:    Now, let's do worst-case           15:18:06

 5   scenario.     What if they say to the first                  15:18:09

 6   question no, we haven't agreed on anything.                  15:18:13

 7   Then what?                                                   15:18:20

 8               MS. CASTLE:    I think that would                15:18:22

 9   prompt --                                                    15:18:24

10               THE COURT:    Yeah.    Go take a break.          15:18:26

11               MS. CASTLE:    -- the second question.           15:18:28

12   And if they said no, if more time -- then ask                15:18:29

13   if more time would help.          And if they say no,        15:18:35

14   then...                                                      15:18:41

15               THE COURT:    Okay.    So here's what I'm        15:18:43

16   going to do, unless you guys just tell me this               15:18:45

17   is a horrible idea.       And it may be.       I'm going     15:18:47

18   to use the -- try to use the psychological                   15:18:56

19   effect of the robe by way of being a little                  15:19:01

20   more assertive.      If they say no -- and again,            15:19:03

21   I'm playing worst-case scenario -- I'm going                 15:19:07

22   to tell them, we're going to take a break.                   15:19:11

23               Take a break, go outside, jog, get on            15:19:13

24   their phone, talk to somebody about anything                 15:19:16

25   other than this case, obviously, and then                    15:19:20

                                       17


       Case 4:19-cv-00483-DGK Document
                                   -106-8 Filed 06/26/19 Page 106 of 203
 1   you're going to go back upstairs and you're                  15:19:22

 2   going to get back to work.          It's a hard case.        15:19:25

 3   It should take a long time.           This is nothing        15:19:28

 4   unusual.     It should take a long time.         Get         15:19:31

 5   back upstairs and get to work.           We've got           15:19:34

 6   time.                                                        15:19:37

 7              MS. CASTLE:     Okay.                             15:19:38

 8              THE COURT:     Anybody have a problem             15:19:40

 9   with that?     I mean, if you do, Ms. Bremner, I             15:19:42

10   don't have to do that.                                       15:19:47

11              MS. BREMNER:     I think the statement            15:19:52

12   that there are jurors refusing to consider                   15:19:58

13   instructions may warrant a mistrial.                         15:20:01

14              THE COURT:     I don't know exactly what          15:20:07

15   that means, though.       And so if I tell them to           15:20:08

16   go take a break, get upstairs and go to work,                15:20:12

17   then collectively, I'm going to expect them to               15:20:16

18   go to work.                                                  15:20:21

19              MS. BREMNER:     I understand.       My           15:20:23

20   understanding is they just took a break.                     15:20:24

21              THE COURT:     I understand.                      15:20:27

22              MS. BREMNER:     Okay.                            15:20:28

23              THE COURT:     I understand.      But I'm         15:20:35

24   sending them on a break and then I'm sending                 15:20:36

25   them up to go to work.        And again, that's --           15:20:40

                                      18


       Case 4:19-cv-00483-DGK Document
                                   -107-8 Filed 06/26/19 Page 107 of 203
 1   I'm going to let you say what you need to                    15:20:49

 2   say -- that's under the guise of worst-case                  15:20:51

 3   scenario.     They haven't agreed on anything.               15:20:55

 4   If they've agreed on something, that's a                     15:20:58

 5   positive spin of, okay, you've agreed on                     15:21:00

 6   something.     You got a little more work to do.             15:21:03

 7   And I'm probably still going to suggest we                   15:21:06

 8   take a break.                                                15:21:09

 9               MS. BREMNER:     All right.     So you're        15:21:10

10   first asking if they've agreed to anything.              I   15:21:11

11   mean, not anything, to a count.                              15:21:12

12               THE COURT:     A count.                          15:21:14

13               MS. BREMNER:     We need to go down and          15:21:15

14   get Mr. Jones before you bring them down.                    15:21:16

15               THE COURT:     That's fine.     Right now,       15:21:19

16   though, there's no objection to what I've just               15:21:26

17   stated?                                                      15:21:28

18               MS. BREMNER:     No.                             15:21:29

19               MS. CASTLE:     No.                              15:21:29

20               (Recess.)                                        15:26:43

21               MS. BREMNER:     I'm okay with the first         15:26:43

22   part seeing if they have reached a result, but               15:26:44

23   I think your second part of telling them to                  15:26:47

24   keep working or take a break and then go back                15:26:50

25   to work, I feel like these jurors have put a                 15:26:52

                                        19


       Case 4:19-cv-00483-DGK Document
                                   -108-8 Filed 06/26/19 Page 108 of 203
 1   lot of time into this, and please don't take                 15:26:55

 2   what I'm going to say the wrong way, I feel                  15:27:01

 3   like it might be a little bully-ish?                         15:27:04

 4              THE COURT:     Okay.    I take no offense         15:27:10

 5   to that.                                                     15:27:12

 6              MS. BREMNER:     Thank you, Judge.        I       15:27:12

 7   think I would prefer language along the lines                15:27:13

 8   of more would it help to have more time                      15:27:17

 9   instead of -- and I know -- that would be my                 15:27:20

10   objection, Judge.                                            15:27:24

11              THE COURT:     Okay.    By way of saying          15:27:25

12   go upstairs, get to work, the tone that that                 15:27:30

13   might set?                                                   15:27:34

14              MS. BREMNER:     Right.                           15:27:35

15              THE COURT:     Okay.                              15:27:35

16              MS. BREMNER:     Because I think we               15:27:36

17   would all agree they have put in a lot of                    15:27:37

18   hours.     They have taken this very seriously.              15:27:39

19   It's what we all ask for.         It's what we all           15:27:42

20   want.    I know the court appreciates it.           I'm      15:27:44

21   just concerned that -- I don't know.                         15:27:47

22              THE COURT:     I understand.                      15:27:54

23              MS. BREMNER:     I'm concerned of how             15:27:55

24   they may interpret what the court is saying.                 15:27:57

25   I guess I'm concerned of how they might                      15:27:59

                                       20


       Case 4:19-cv-00483-DGK Document
                                   -109-8 Filed 06/26/19 Page 109 of 203
 1   interpret what the court is saying.                          15:28:04

 2             THE COURT:      Point well taken.        State.    15:28:06

 3             MS. CASTLE:      Judge, I am comfortable           15:28:07

 4   with the court's discretion on how to address                15:28:09

 5   them.   I think we've made it clear what points              15:28:12

 6   we want the court to address and I'm                         15:28:15

 7   comfortable with the court's discretion.                     15:28:17

 8             The other thing I think we wanted to               15:28:21

 9   just put out there was, were you making a                    15:28:23

10   formal motion on a mistrial earlier?                         15:28:26

11             MS. BREMNER:      No.                              15:28:28

12             MS. CASTLE:      Okay.                             15:28:29

13             THE COURT:      So Ms. Bremner, let me             15:28:29

14   ask this -- and your point is well taken --                  15:28:31

15   again, I'm just playing worst-case scenario.                 15:28:36

16   Done the way that you suggested, do you think                15:28:41

17   more time would help, what if they say, Judge,               15:28:43

18   unequivocally no?                                            15:28:46

19             MS. BREMNER:      Then I would ask for             15:28:48

20   the mistrial.                                                15:28:50

21             THE COURT:      What would the state's             15:28:51

22   position be then?                                            15:28:53

23             MR. SANKAR:      This is my                        15:28:59

24   understanding, Judge.       If the jury comes down           15:29:00

25   and says we haven't agreed to anything and you               15:29:03

                                       21


       Case 4:19-cv-00483-DGK Document
                                   -110-8 Filed 06/26/19 Page 110 of 203
 1   say would more time help, I think that then                  15:29:05

 2   the second part of what you said before might                15:29:08

 3   be appropriate first, which is how about a                   15:29:10

 4   break?    Would a break help and come back and               15:29:14

 5   let me know whether you think more time would                15:29:15

 6   help?    That's what I would suggest before                  15:29:17

 7   going to the drastic end of a mistrial.             We       15:29:20

 8   don't know exactly where they are in that                    15:29:23

 9   disagreement.                                                15:29:27

10               THE COURT:     So procedurally, would it         15:29:27

11   be, have you agreed to any count -- again,                   15:29:30

12   worst-case scenario -- no, we have not.             I        15:29:32

13   would say, how about we take a break, then                   15:29:36

14   would come back, or do you think taking a                    15:29:38

15   break would help and then they say no.             Then I    15:29:43

16   guess she would request, at the bench, a                     15:29:52

17   mistrial.                                                    15:29:56

18               MR. MESSONNIER:     Only question I              15:29:59

19   would ask after they say they don't want to                  15:30:00

20   break, which is do you think more deliberation               15:30:02

21   would help?                                                  15:30:04

22               MR. SANKAR:     More time first and then         15:30:13

23   after that maybe take a break.                               15:30:16

24               MS. BREMNER:     I would just ask that           15:30:22

25   they be posed as questions instead of                        15:30:31

                                      22


       Case 4:19-cv-00483-DGK Document
                                   -111-8 Filed 06/26/19 Page 111 of 203
 1   commands.                                                    15:30:33

 2               THE COURT:     So any agreement first,           15:30:35

 3   then next question would be, again, assuming                 15:30:44

 4   no, would be --                                              15:30:48

 5               MS. BREMNER:     Do you think more time.         15:30:56

 6               THE COURT:     Would more time be                15:30:50

 7   helpful.     Again, worst-case scenario, no,                 15:30:52

 8   what's the next question?                                    15:31:05

 9               MS. BREMNER:     Would taking a break            15:31:08

10   help.                                                        15:31:09

11               THE COURT:     Worst-case scenario.              15:31:15

12               MS. BREMNER:     I would make a mistrial         15:31:18

13   request.                                                     15:31:20

14               MS. CASTLE:     Judge, I just have a             15:31:20

15   question.     Do we need to be lining up the                 15:31:24

16   questions on whether or not we have a not                    15:31:26

17   worst-case scenario?        Like if they came back           15:31:30

18   and have you made a decision as to anything,                 15:31:33

19   yes, then they go back upstairs?           You're just       15:31:36

20   going to send them upstairs and not ask about                15:31:40

21   a break?                                                     15:31:45

22               THE COURT:     Well, if they say they            15:31:45

23   have an agreement, I'm going to ask them if                  15:31:46

24   they -- it's my understanding they took a                    15:31:50

25   break about an hour ago.        Would it be helpful          15:31:52

                                      23


       Case 4:19-cv-00483-DGK Document
                                   -112-8 Filed 06/26/19 Page 112 of 203
 1   to take another break.        If they say no, I'm            15:31:56

 2   going to ask would more time be helpful.                If   15:32:00

 3   they don't want a break -- another break,                    15:32:08

 4   would more time be helpful in their                          15:32:10

 5   deliberations.                                               15:32:15

 6             MS. CASTLE:      Okay.                             15:32:16

 7             MS. BREMNER:      (Nods head.)                     15:32:19

 8             THE COURT:      And then we'll go from             15:32:20

 9   there.                                                       15:32:21

10             MS. BREMNER:      So if they say they are          15:32:22

11   in agreement on any count, you're going to go                15:32:23

12   up and ask them to fill out the forms for                    15:32:27

13   those counts?                                                15:32:29

14             THE COURT:      Huh-uh.                            15:32:31

15             MS. BREMNER:      Okay.     You're just            15:32:32

16   going to ask them to keep deliberating; if                   15:32:33

17   deliberations would help.                                    15:32:37

18             THE COURT:      Yes.     All right.     I'm        15:32:38

19   going to bring them down.          So make your              15:32:40

20   request, if necessary, at the bench, not --                  15:32:46

21             MS. BREMNER:      Yeah.                            15:32:49

22             MR. SANKAR:      Judge may we add one              15:34:31

23   other thing?                                                 15:34:32

24             THE COURT:      Yes.                               15:34:33

25             MR. SANKAR:      Before Your Honor                 15:34:34

                                      24


       Case 4:19-cv-00483-DGK Document
                                   -113-8 Filed 06/26/19 Page 113 of 203
 1   mentioned that saying to the jury this is a                  15:34:35

 2   difficult case, you're not --                                15:34:40

 3             THE CLERK:      All rise.                          15:34:40

 4             THE COURT:      Hold on.       Hold on.            15:34:40

 5             MR. SANKAR:      -- that the deliberation          15:34:47

 6   time frame is not unusual, and then posing the               15:34:48

 7   question do you think more time would help to                15:34:51

 8   let them know that this isn't something where                15:34:53

 9   you're up against a clock before asking that                 15:34:56

10   question as one thing, maybe another                         15:34:58

11   suggestion to take into account here as we                   15:35:00

12   move on that roadmap.                                        15:35:02

13             THE COURT:      Ms. Bremner.                       15:35:03

14             MS. BREMNER:      That's fine.                     15:35:04

15             THE COURT:      That's agreeable?                  15:35:06

16             MS. BREMNER:      Yes.       That's fine,          15:35:08

17   Judge.   Sorry.                                              15:35:09

18             THE COURT:      Okay.    So Mr. Sankar,            15:35:09

19   you're suggesting to say that when?                          15:35:12

20             MR. SANKAR:      Right after you ask if            15:35:16

21   there's any agreement to any count.            If they,      15:35:18

22   for instance, say no, then say, there's no                   15:35:19

23   time frame to this.       This is a difficult case.          15:35:19

24   Take your time with it, however Your Honor                   15:35:23

25   would like to phrase that, and then adding in                15:35:23

                                       25


       Case 4:19-cv-00483-DGK Document
                                   -114-8 Filed 06/26/19 Page 114 of 203
 1   would more time help you and then following                  15:35:25

 2   the questions in the sequence we just                        15:35:28

 3   discussed.                                                   15:35:29

 4             THE COURT:      All right.     Mr. Smith.          15:35:30

 5             (The jury entered the courtroom.)                  15:36:00

 6             THE COURT:      Good afternoon, ladies             15:36:00

 7   and gentlemen.     You may be seated.                        15:36:01

 8   Mr. Foreman.                                                 15:36:07

 9             FOREPERSON:      Yes, sir.                         15:36:08

10             THE COURT:      You may remain seated.             15:36:09

11   I'm going to ask you a question and I do not                 15:36:11

12   want any specifics; okay?                                    15:36:13

13             FOREPERSON:      Okay.                             15:36:16

14             THE COURT:      Again, no specifics, but           15:36:17

15   has the jury been able to reach an agreement                 15:36:21

16   on any of the counts?       And again, I don't want          15:36:25

17   any specifics, but --                                        15:36:28

18             THE FOREMAN:      Yes, Your Honor.                 15:36:31

19             THE COURT:      You have been able to              15:36:32

20   reach an agreement at least on one of the                    15:36:33

21   counts?                                                      15:36:36

22             FOREPERSON:      Yes, Your Honor.                  15:36:37

23             THE COURT:      All right.     First off, I        15:36:38

24   went to tell the group, all of the parties                   15:36:41

25   thank you tremendously.        We recognize that you         15:36:45

                                      26


       Case 4:19-cv-00483-DGK Document
                                   -115-8 Filed 06/26/19 Page 115 of 203
 1   have done a tremendous job thus far.             This is     15:36:50

 2   not easy.     It was a difficult case and you                15:36:55

 3   have done your job.       These cases are difficult          15:36:58

 4   and they take time and we recognize that, and                15:37:03

 5   we thank you.                                                15:37:07

 6               Mr. Foreman, I'm going to ask you, do            15:37:09

 7   you think additional time would be helpful for               15:37:15

 8   the jury?                                                    15:37:17

 9               FOREPERSON:    Upon clarification of             15:37:18

10   some instructions.                                           15:37:25

11               THE COURT:    Okay.     All right.     Let me    15:37:31

12   ask this:     It's my understanding that the jury            15:37:34

13   took a break probably just a little bit over                 15:37:37

14   an hour ago; is that correct?                                15:37:41

15               THE FOREPERSON:       Yes, Your Honor.           15:37:43

16               THE COURT:    Do you think that another          15:37:43

17   break would be helpful?                                      15:37:45

18               FOREPERSON:    Right now, Your Honor?            15:37:50

19               THE COURT:    Yes.                               15:37:51

20               FOREPERSON:    No.                               15:37:52

21               THE COURT:    Okay.     So Counsel,              15:37:54

22   approach.                                                    15:38:28

23               (Counsel approached the bench and the            15:38:52

24   following proceedings were held:)                            15:38:53

25               THE COURT:    I didn't hear them say             15:38:53

                                       27


       Case 4:19-cv-00483-DGK Document
                                   -116-8 Filed 06/26/19 Page 116 of 203
 1   that they could not.       I mean, he said                   15:38:54

 2   clarification and you know I can't give it.                  15:38:57

 3             MR. SANKAR:      What Sara's saying is             15:40:10

 4   ask them to return upstairs and send back a                  15:40:12

 5   question and see whether or not we can -- if                 15:40:15

 6   there's anything different than we can say;                  15:40:17

 7   otherwise, it will just be you'll be guided by               15:40:20

 8   the instructions response, but I think they                  15:40:23

 9   aren't saying that they're unable to                         15:40:26

10   deliberate.    They're just asking about a                   15:40:28

11   question regarding instructions.           That's            15:40:31

12   probably where we are.                                       15:40:35

13             THE COURT:      Ms. Bremner.                       15:40:36

14             MS. BREMNER:      I think we should --             15:40:37

15   based on that answer and based on how we've                  15:40:52

16   answered all their questions, I think the most               15:40:55

17   we should do is ask them to whatever count or                15:40:57

18   counts that they can come to an agreement on,                15:41:01

19   come to an agreement on and that's it.              I        15:41:03

20   mean, it's not like we can answer their                      15:41:06

21   questions that they've asked unless we do.              We   15:41:09

22   haven't done it yet, so.                                     15:41:12

23             THE COURT:      Well, we can't give them           15:41:14

24   any direction.     I mean, we can guess if they              15:41:21

25   asked for clarification, they're going to ask                15:41:25

                                      28


       Case 4:19-cv-00483-DGK Document
                                   -117-8 Filed 06/26/19 Page 117 of 203
 1   for specifics.     We're not going to give them              15:41:27

 2   specifics.     We're going to give more                      15:41:30

 3   directed -- but we're going to get very                      15:41:33

 4   specific questions of which we can't answer                  15:41:35

 5   and so I'm inclined to send them upstairs,                   15:41:38

 6   tell them to continue to deliberate, and then                15:41:43

 7   we'll just go from there.                                    15:41:46

 8               MS. CASTLE:    The clarification I can           15:41:49

 9   give you is to follow the instruction.              Like,    15:41:57

10   is there -- because I can't give the answer.                 15:42:00

11   Maybe we've talked about it, right, so can the               15:42:03

12   court say, I understand you have questions                   15:42:06

13   regarding the instructions.           The court's            15:42:08

14   response will continue to be that --                         15:42:10

15               THE COURT:    The problem with doing             15:42:13

16   that is they might have a question of                        15:42:14

17   something else that if I put that, if I say                  15:42:21

18   that, they won't send down the question.                     15:42:25

19               MS. CASTLE:    Okay.                             15:42:27

20               THE COURT:    So I would be afraid to            15:42:29

21   say that.                                                    15:42:31

22               MS. CASTLE:    Fair enough.                      15:42:35

23               THE COURT:    So just short of -- I              15:42:36

24   think just have them go upstairs to                          15:42:38

25   deliberate.                                                  15:42:41

                                      29


       Case 4:19-cv-00483-DGK Document
                                   -118-8 Filed 06/26/19 Page 118 of 203
 1              MS. CASTLE:     I think that's fine.              15:42:42

 2              THE COURT:     I mean, Ms. Bremner,               15:42:43

 3   you're saying to ask for the specific count.                 15:42:44

 4   I mean, I'm pretty sure we'll get ourselves in               15:42:50

 5   trouble for that.       What's the meaning for               15:42:52

 6   asking for the specific counts?                              15:43:00

 7              MS. BREMNER:     It sounds like they're           15:43:00

 8   hung.     I am just saying sending them back up              15:43:05

 9   when they've made it clear that they can't                   15:43:09

10   reach a decision doesn't make a lot of sense,                15:43:10

11   but if they've reached a decision on any                     15:43:13

12   counts, we can move forward with that.                       15:43:16

13              MS. CASTLE:     That's not what he said,          15:43:19

14   no.                                                          15:43:21

15              THE COURT:     Well, here's the deal.             15:43:22

16   They can have decisions off the record.             We       15:43:23

17   don't know.     It could be one of the four                  15:43:27

18   counts.     So, I mean, they might say, look,                15:43:30

19   we're going to go upstairs, we're going to                   15:43:34

20   come back downstairs and say we can't decide                 15:43:40

21   the one last one and then they'll come and                   15:43:40

22   tell us that.     But since we don't know, I'm               15:43:42

23   not going to make them choose right now.                     15:43:44

24   They're going to tell us at the end of the day               15:43:47

25   that they can't.      Right now I think they've              15:43:50

                                      30


       Case 4:19-cv-00483-DGK Document
                                   -119-8 Filed 06/26/19 Page 119 of 203
 1   decided on some counts -- a count, at least.                 15:43:54

 2   I mean -- go ahead.                                          15:43:57

 3               MS. CASTLE:    Okay.      I was just going       15:43:59

 4   to say it's a quarter to 4.           They asked to          15:44:01

 5   leave yesterday at 4:00.        The court can ask            15:44:03

 6   them to return tomorrow to continue their --                 15:44:06

 7   whether --                                                   15:44:06

 8               THE COURT:    They left at 4:30 because          15:44:06

 9   I think somebody has to be gone by 5:30 or                   15:44:11

10   something like that.       So they know how to ask           15:44:14

11   to leave.                                                    15:44:15

12               (The proceedings returned to open                15:44:27

13   court.)                                                      15:44:29

14               THE COURT:    All right.      Again, I want      15:44:29

15   to thank you for the time that you've put in.                15:44:35

16   And I am going to send you upstairs to                       15:44:39

17   continue your deliberations; okay?           All right.      15:44:42

18   All rise.                                                    15:44:46

19               (The jury exited the courtroom.)                 15:45:18

20               THE COURT:    Here's what -- and I'm             15:45:18

21   not betting the farm on this, but if they                    15:45:21

22   don't decide that they just want to give up in               15:45:26

23   total, I would anticipate that they would come               15:45:31

24   back by 4:30 and say, you know, they want to                 15:45:34

25   come back in the morning because probably                    15:45:37

                                      31


       Case 4:19-cv-00483-DGK Document
                                   -120-8 Filed 06/26/19 Page 120 of 203
 1   there are other obligations and that's been                  15:45:39

 2   their pattern.     All right.                                15:45:42

 3              MS. CASTLE:     Thank you.                        15:45:45

 4              MR. SANKAR:     Thank you, Judge.                 15:45:47

 5              (Recess.)                                         15:45:48

 6              THE COURT:     Okay.    Again, this               16:06:03

 7   discussion is taking place outside of our                    16:06:13

 8   deliberating jury and the question reads:                    16:06:16

 9   Does the definition of, quote, "sudden                       16:06:19

10   passion" in Instruction 21 have the same                     16:06:22

11   meaning as in, quote, "sudden passion" in                    16:06:25

12   Instruction 7?     Please define the definition              16:06:29

13   of, quote, "sudden passion" in regards to                    16:06:33

14   Instruction 21.                                              16:06:36

15              MS. CASTLE:     It's defined in there,            16:07:01

16   correct?                                                     16:07:03

17              THE CLERK:     I don't think it's                 16:07:05

18   defined in 21.     No.                                       16:07:06

19              MS. CASTLE:     Sudden passion is not             16:07:09

20   included -- (inaudible.)                                     16:07:11

21              MR. SANKAR:     Well, let me -- Judge,            16:07:29

22   if we take a quick break just to see what the                16:07:32

23   options are here, whether or not there can be                16:07:35

24   a reference to be guided by the instruction or               16:07:39

25   whether or not there can or could be something               16:07:43

                                       32


       Case 4:19-cv-00483-DGK Document
                                   -121-8 Filed 06/26/19 Page 121 of 203
 1   different.     Do you mind if we do something?               16:07:45

 2             THE COURT:      You can do that, but let           16:07:48

 3   me throw this out there.        I get where we are           16:07:50

 4   and it obviously has to be in error if they're               16:07:57

 5   referring to an instruction where that                       16:08:03

 6   definition is not included.           It has to be.          16:08:05

 7   Ms. Castle, you can sit down.                                16:08:09

 8             MS. CASTLE:      I'm sorry.                        16:08:11

 9             THE COURT:      No.   I mean, I'm causing          16:08:12

10   you to do that.                                              16:08:14

11             Here's my word of I don't know if                  16:08:18

12   it's caution, but food for thought, I guess.                 16:08:21

13   Obviously, they're referring to an instruction               16:08:24

14   that does have that.       If we even thought we             16:08:27

15   knew and suggested that instruction then we're               16:08:32

16   pointing them in a direction of an instruction               16:08:34

17   and we're being speculative as to whatever                   16:08:37

18   that instruction is.       And that would be                 16:08:40

19   fearful, in my opinion.                                      16:08:43

20             MR. SANKAR:      Uh-huh.                           16:08:46

21             THE COURT:      But I'm not trying to              16:08:46

22   preclude you in figuring out what the options                16:08:49

23   are.   But, I mean, right now we're stuck with               16:08:52

24   was it 21 and 7 in their question?           Anyway.         16:08:54

25   Ms. Bremner.                                                 16:09:00

                                      33


       Case 4:19-cv-00483-DGK Document
                                   -122-8 Filed 06/26/19 Page 122 of 203
 1              MS. BREMNER:     Can I see 21?                    16:09:02

 2              MS. CASTLE:     Can I see 7?                      16:09:05

 3              (Discussion held off the record.)                 16:10:51

 4              MS. CASTLE:     Judge, I think we're all          16:10:51

 5   understanding now why it's confusing, because                16:10:53

 6   none of the definitions have been given in                   16:10:55

 7   Instruction 21.      All -- so this entire page              16:10:57

 8   appears to not be included.            So we had, I          16:11:01

 9   think, at one point done it, so we don't know                16:11:09

10   if there's a case -- and I'm sure that --                    16:11:12

11   where we could provide them with a corrected                 16:11:18

12   instruction that gives them the definitions.                 16:11:21

13              THE COURT:     Say that one more time.            16:11:23

14              MS. CASTLE:     Basically, we had an              16:11:25

15   instruction that we all agreed upon --                       16:11:27

16              THE COURT:     Okay.                              16:11:29

17              MS. CASTLE:     -- that included the              16:11:30

18   definition of murder in the second degree as                 16:11:31

19   it related to Count III.                                     16:11:34

20              THE COURT:     Okay.                              16:11:38

21              MS. CASTLE:     It was submitted to the           16:11:39

22   court that was agreed upon by both the                       16:11:41

23   parties.                                                     16:11:43

24              THE COURT:     Okay.                              16:11:43

25              MS. CASTLE:     That's not the                    16:11:43

                                       34


       Case 4:19-cv-00483-DGK Document
                                   -123-8 Filed 06/26/19 Page 123 of 203
 1   instruction that was given to the jury.             But      16:11:44

 2   in our -- we had discussed at one point                      16:11:47

 3   pulling out the definitions and putting them                 16:11:50

 4   on a definitions page.                                       16:11:52

 5               THE COURT:     Right.       Right.               16:11:54

 6               MS. CASTLE:     And I think that that            16:11:56

 7   makes sense as to why the jury is struggling                 16:11:57

 8   with the instruction because the definitions                 16:12:00

 9   on the --                                                    16:12:03

10               THE COURT:     Weren't included.                 16:12:03

11               MS. CASTLE:     -- instruction are not           16:12:04

12   included, so we're not changing the                          16:12:05

13   instruction other than to give them the                      16:12:08

14   definitions.     And so if we agree to give a                16:12:11

15   corrective instruction that was agreed upon in               16:12:14

16   the instructions conference, they would be                   16:12:17

17   guided by the instruction that we approved and               16:12:21

18   would be given the definitions as they apply.                16:12:25

19               THE COURT:     Understood.                       16:12:29

20               (Discussion held off the record.)                16:12:53

21               MS. BREMNER:     Can I have a second,            16:13:08

22   Judge?                                                       16:13:12

23               THE COURT:     Sure.                             16:13:12

24               (Discussion held off the record.)                16:13:19

25               THE COURT:     Ms. Castle, you can sit           16:17:00

                                        35


       Case 4:19-cv-00483-DGK Document
                                   -124-8 Filed 06/26/19 Page 124 of 203
 1   down.                                                        16:17:02

 2             MS. CASTLE:      Thank you, Your Honor.            16:17:02

 3             MS. BREMNER:      All right.      So I just        16:17:02

 4   wanted to check and see if there were other                  16:17:05

 5   options or what options we have, because I had               16:17:07

 6   said, I know, like, caught an instructional                  16:17:10

 7   error in another court before, but I think                   16:17:15

 8   this is the problem.       If we were to send a              16:17:16

 9   corrected -- or instruction, which I'm not                   16:17:19

10   sure -- I think instructional error we're                    16:17:22

11   looking at a mistrial, which I hate saying                   16:17:25

12   again.                                                       16:17:28

13             If we say we all agree to a new -- an              16:17:28

14   amended instruction with the definitions, the                16:17:33

15   problem I see is that I can't -- I never was                 16:17:36

16   able to address that in closing arguments and                16:17:39

17   I think that would be a huge prejudice to the                16:17:42

18   defendant to have not been able to address --                16:17:44

19   to basically explain what that instruction                   16:17:47

20   means.                                                       16:17:50

21             And so if it had -- sorry.           Just a        16:17:51

22   second.   If it had -- the correct instruction               16:17:56

23   had been included, it's something that I could               16:17:59

24   have addressed in closing, but without it                    16:18:01

25   there, there is no way to address that or to                 16:18:03

                                      36


       Case 4:19-cv-00483-DGK Document
                                   -125-8 Filed 06/26/19 Page 125 of 203
 1   apply the facts to it because it's not been                  16:18:07

 2   included in the packet and so I think it would               16:18:09

 3   create a prejudice, so I don't believe we can                16:18:11

 4   correct it with an amended instruction.             I        16:18:14

 5   would object to it for that reason.                          16:18:17

 6               Because there isn't a way to correct             16:18:19

 7   it, I think now we're looking at instructional               16:18:20

 8   error and it would be a mistrial.           Of course,       16:18:23

 9   though, I would ask that since they have                     16:18:26

10   reached some sort of decision on any count                   16:18:27

11   that that -- we get that before declaring a                  16:18:30

12   mistrial.     That would be my request, Judge, if            16:18:35

13   that makes sense.                                            16:18:40

14               THE COURT:    What count is that?                16:18:46

15               MS. CASTLE:    III, the one with the             16:18:48

16   instruction issue?                                           16:18:50

17               THE COURT:    Uh-huh.                            16:18:51

18               MS. CASTLE:    It's Instruction No. 21.          16:18:52

19               THE COURT:    What's the state's                 16:19:00

20   response?                                                    16:19:02

21               MS. CASTLE:    Your Honor, we had a              16:19:02

22   very lengthy instructions conference in which                16:19:03

23   we discussed all of the instructions to                      16:19:06

24   include the definitions specifically as they                 16:19:10

25   relate to Instruction No. 21.                                16:19:13

                                      37


       Case 4:19-cv-00483-DGK Document
                                   -126-8 Filed 06/26/19 Page 126 of 203
 1             Defense counsel indicated she --                   16:19:16

 2   because those terms were defined in more than                16:19:20

 3   one instruction that she wanted a definitions                16:19:23

 4   page.   We came to a conclusion after                        16:19:26

 5   significant discussion that we would put those               16:19:28

 6   definitions back in with each instruction, and               16:19:47

 7   there was no objection to those definitions.                 16:19:49

 8             Defense counsel had plenty of notice               16:19:49

 9   to know that she would need to or could have                 16:19:49

10   to address those specific definitions in the                 16:19:49

11   instructions in her closing argument should                  16:19:49

12   she have chosen to.       The fact that this page            16:19:51

13   as it relates to Count III was omitted was                   16:19:52

14   only as a result of the question on the                      16:19:55

15   definitions page versus on the page of the                   16:19:57

16   instruction, not whether or not those                        16:20:00

17   definitions should be included.                              16:20:03

18             The corrective action doesn't change               16:20:05

19   the page other than to include the page that                 16:20:07

20   has simply the three terms that are defined in               16:20:10

21   murder 2nd.    All of the parties had notice of              16:20:13

22   that specific definition as it relates to                    16:20:16

23   sudden passion for Darryl Singleton and it was               16:20:19

24   inadvertently omitted.        I don't think that             16:20:23

25   there was ever an objection to the language in               16:20:26

                                      38


       Case 4:19-cv-00483-DGK Document
                                   -127-8 Filed 06/26/19 Page 127 of 203
 1   the murder in the second degree that's been                  16:20:28

 2   submitted to the court and was submitted in                  16:20:30

 3   the state's proposed instructions, state's                   16:20:33

 4   final instructions, defense counsel's                        16:20:35

 5   instructions.                                                16:20:37

 6             MS. BREMNER:      I think I need a point           16:20:38

 7   of clarification.      This instruction, the one             16:20:39

 8   that's on this page?                                         16:20:43

 9             MS. CASTLE:      That's Instruction 7.             16:20:45

10   Instruction 21 included when we had our                      16:20:47

11   discussion had the definitions as they relate                16:20:51

12   when we did them with the mockers and there                  16:20:55

13   was a conversation prior to that about having                16:20:57

14   a separate definitions page because your                     16:20:59

15   instructions included a definitions page.              Our   16:21:01

16   instructions included the definitions on each                16:21:04

17   count.   That included sudden passion as it                  16:21:07

18   relates to Count III because we've always                    16:21:09

19   submitted murder in the second degree for both               16:21:13

20   Count I and Count III.        So we didn't agree to          16:21:15

21   not put the definitions in Count III.            You've      16:21:20

22   known all along that sudden passion and murder               16:21:23

23   in the second degree was being submitted.                    16:21:27

24   There's no surprise.       We have -- that was               16:21:29

25   supposed to be in there.                                     16:21:32

                                      39


       Case 4:19-cv-00483-DGK Document
                                   -128-8 Filed 06/26/19 Page 128 of 203
 1              Whether it was supposed to be                     16:21:33

 2   included in a separate definitions page or as                16:21:34

 3   part of the instruction, you said that your                  16:21:37

 4   issue was that you couldn't argue it in                      16:21:40

 5   closing argument.                                            16:21:42

 6              MS. BREMNER:     This instruction, this           16:21:43

 7   paragraph as used in this instruction sudden                 16:21:45

 8   passion, you're saying this would be the exact               16:21:47

 9   instruction you would send back to the jury?                 16:21:50

10              MS. CASTLE:     No.    I --                       16:21:52

11              MS. BREMNER:     That's my point.                 16:21:52

12   Sorry.                                                       16:21:53

13              MS. CASTLE:     No.    I would send back a        16:21:53

14   corrected instruction that was agreed upon by                16:21:55

15   both the parties that included sudden passion                16:21:57

16   as it relates to Darryl Singleton, which was                 16:22:00

17   without objection in what was the proposed                   16:22:03

18   instructions that was supposed to be in the                  16:22:07

19   instruction.                                                 16:22:09

20              MS. BREMNER:     Okay.     But that's not         16:22:09

21   what we have and that's what I'm trying to                   16:22:11

22   say.     That's not what we have and the                     16:22:13

23   definitions page didn't have what you're                     16:22:15

24   referring to, it only had this one, and so                   16:22:18

25   because we don't have -- never had the                       16:22:21

                                      40


       Case 4:19-cv-00483-DGK Document
                                   -129-8 Filed 06/26/19 Page 129 of 203
 1   definitions page with that and because the                   16:22:23

 2   final packet was agreed upon doesn't have it,                16:22:25

 3   I never agreed to it because it didn't -- it                 16:22:28

 4   doesn't exist.     It's not in the packet.          So I     16:22:31

 5   didn't agree to something that's not here.                   16:22:34

 6             I didn't ever agree to all of the                  16:22:36

 7   state's instructions; in fact, I submitted all               16:22:38

 8   of my own verdict directors and had                          16:22:40

 9   objections.                                                  16:22:44

10             This isn't -- wasn't included -- this              16:22:44

11   was, what we have was included, but what                     16:22:46

12   they're submitting is a completely different                 16:22:49

13   instruction.     That is instructional error.                16:22:51

14             We can't go forward with amending the              16:22:53

15   instruction.     We either have to leave it as is            16:22:56

16   and let them just figure it out, but I think                 16:23:01

17   it's a problem because we didn't include it                  16:23:02

18   and so I think we're looking at a mistrial at                16:23:04

19   least on Count III.                                          16:23:07

20             MS. CASTLE:      What was your definition          16:23:09

21   of sudden passion under the murder in the                    16:23:11

22   second degree for Darryl Singleton?                          16:23:15

23             THE COURT:      Let me jump in real                16:23:16

24   quick.   Whether or not there was an agreement,              16:23:19

25   nonagreement, notice, non-notice, I think that               16:23:20

                                      41


       Case 4:19-cv-00483-DGK Document
                                   -130-8 Filed 06/26/19 Page 130 of 203
 1   ship has sailed.      We are looking at whether or           16:23:25

 2   not we have error by way of instruction.             And     16:23:33

 3   really, it comes down to can it be corrected.                16:23:43

 4   I think that's the crux of it.                               16:23:53

 5              MR. MESSONNIER:      Can I speak?       Plain     16:23:59

 6   error requires us to look at the instructions                16:24:01

 7   as a whole.    And the term is defined elsewhere             16:24:03

 8   in the instructions.       The question now, are we          16:24:12

 9   going to clarify to the jury that that                       16:24:14

10   instruction applies to this instruction?                     16:24:14

11              THE COURT:     Well, I'm not taking               16:24:16

12   issue with what you said at all, and I'm                     16:24:18

13   thinking out loud, if I can borrow that, Ms.                 16:24:20

14   Bremner.    Well, one of the issues, as I see                16:24:38

15   it, is, yes, it was defined somewhere.             But if    16:24:41

16   the jury has a question now specifically to                  16:24:47

17   this Count III, the fact that it was defined                 16:24:50

18   somewhere else and if they came back with a                  16:24:52

19   guilty on this particular count, can that                    16:24:55

20   be -- can that error be corrected for the mere               16:25:04

21   fact that it was defined somewhere else on                   16:25:07

22   another count?                                               16:25:10

23              MR. MESSONNIER:      Quickly tell the             16:25:11

24   jury that that definition applies to this                    16:25:12

25   count as well.     I think a corrective                      16:25:14

                                      42


       Case 4:19-cv-00483-DGK Document
                                   -131-8 Filed 06/26/19 Page 131 of 203
 1   instruction would cure the error.                            16:25:17

 2               THE COURT:    What's the authority on            16:25:20

 3   that?                                                        16:25:21

 4               MR. MESSONNIER:     I know I'd have to           16:25:25

 5   look at cases specifically.           I know there's         16:25:26

 6   cases where they've submitted an instruction                 16:25:28

 7   correcting after deliberations has begun.               I    16:25:31

 8   don't know if this is responsive to the                      16:25:34

 9   question, but when you notice the typo, fixing               16:25:35

10   the typo.     There are cases on that.         If the        16:25:39

11   court wants, I can quickly head downstairs and               16:25:44

12   find some.                                                   16:25:47

13               THE COURT:    I don't know that you              16:25:47

14   need to do it quickly.        I know I need it.              16:25:48

15   Mr. Smith, go ahead.                                         16:25:51

16               MS. CASTLE:    The instruction that the          16:25:56

17   court sent that said the court's version of                  16:25:57

18   the instructions included the definition of                  16:26:00

19   sudden passion as it relates, and that was on                16:26:02

20   Sunday night.     So I know that the question is             16:26:06

21   whether or not necessarily -- not necessarily                16:26:10

22   whether or not there's notice or whether or                  16:26:12

23   not -- I mean, but I guess, again, my point is               16:26:15

24   that this term has been defined and.                         16:26:18

25               THE COURT:    Well, it's been defined            16:26:23

                                      43


       Case 4:19-cv-00483-DGK Document
                                   -132-8 Filed 06/26/19 Page 132 of 203
 1   at least to Count I, I know.          I think it was         16:26:25

 2   the intention to have it defined in Count III,               16:26:27

 3   but it wasn't.     And now they have a question              16:26:30

 4   about it and can we correct this.                            16:26:32

 5               I mean, I would like to think we can.            16:26:40

 6   I don't know that we can.         I don't know we            16:26:43

 7   can, I don't know that we can't, you know.                   16:26:45

 8   Obviously, instructional error is the third                  16:26:57

 9   rail.                                                        16:27:03

10               Go up to the jury -- let me ask this.            16:27:06

11   It's 4:30.     They've usually been knocking off.            16:27:10

12   The fact that they sent down a question says                 16:27:13

13   that they were willing to deliberate after I                 16:27:16

14   sent them upstairs.        Does anybody have a               16:27:19

15   problem with Zach telling them that we're                    16:27:21

16   trying to -- we're trying to resolve the                     16:27:27

17   issue.   We're trying to resolve their                       16:27:33

18   question.     We're trying to resolve their                  16:27:35

19   questions, those words.        And in keeping with           16:27:37

20   their pattern of going home, we just ask them                16:27:44

21   to come back in the morning.                                 16:27:46

22               MS. BREMNER:     Yeah.    That we're             16:27:49

23   trying to answer their question and if they                  16:27:50

24   want to go home, that's fine.                                16:27:53

25               THE COURT:     We're trying to resolve           16:27:56

                                      44


       Case 4:19-cv-00483-DGK Document
                                   -133-8 Filed 06/26/19 Page 133 of 203
 1   their issue or resolve -- resolve their                      16:27:57

 2   question.     I'm playing semantics here because             16:27:58

 3   I don't -- whatever words you want me to use.                16:28:01

 4               MR. SANKAR:     I think that's fine,             16:28:07

 5   Judge.   And I think that we can -- and I would              16:28:08

 6   almost propose, Judge, that we take a quick                  16:28:10

 7   recess after explaining that to the jurors and               16:28:13

 8   then come back and address this issue because                16:28:15

 9   we might be able to go downstairs and provide                16:28:16

10   something to the court to address this issue.                16:28:19

11               THE COURT:     Well, and that's what I           16:28:20

12   am going to suggest and ask the parties to, I                16:28:22

13   mean, obviously get me something tonight so I                16:28:24

14   can look at it, and -- yeah, look at it and                  16:28:28

15   read and you got to make a decision.                         16:28:33

16               But first things first.        Does anybody      16:28:36

17   have a problem with what I just suggested by                 16:28:38

18   way of asking Zach to go upstairs and ask them               16:28:41

19   to come back in the morning?                                 16:28:46

20               MS. CASTLE:     Not by the state, Your           16:28:46

21   Honor.                                                       16:28:51

22               THE COURT:     Ms. Bremner, Ms. Ellison?         16:28:51

23               MS. BREMNER:     No, Judge.     Oh, I'm          16:28:53

24   sorry.   You're just -- we're not bringing them              16:28:56

25   down, are we?                                                16:28:59

                                      45


       Case 4:19-cv-00483-DGK Document
                                   -134-8 Filed 06/26/19 Page 134 of 203
 1             THE COURT:      No.                                16:29:00

 2             MS. BREMNER:      No.    Yeah.    I don't          16:29:00

 3   have an objection.                                           16:29:01

 4             THE COURT:      Tell them we're trying to          16:29:06

 5   resolve the issue and be safe and we'll see                  16:29:07

 6   them in the morning.                                         16:29:11

 7             THE CLERK:      9:00?                              16:29:11

 8             THE COURT:      That is -- I mean, 9:00,           16:29:19

 9   but if they want to pick a different time, if                16:29:21

10   that will make them happy, let them pick a                   16:29:21

11   time.                                                        16:29:23

12             THE CLERK:      Okay.                              16:29:23

13             THE COURT:      That being said, Counsel.          16:29:23

14             MS. BREMNER:      I just got notice that           16:29:28

15   this happened in another case with Judge Round               16:29:28

16   and it was just reversed with Keith Hudson.                  16:29:33

17   They didn't define I think physical injury or                16:29:33

18   weapon, something along those lines, and it                  16:29:36

19   was just reversed as instructional error.                    16:29:38

20             THE COURT:      It's the third rail.               16:29:42

21             (Discussion held off the record.)                  16:29:58

22             THE COURT:      Obviously, a starting              16:29:58

23   point because I need to -- I think that                      16:29:59

24   might -- we can start there and maybe it's                   16:30:02

25   distinguished because that's the only count                  16:30:04

                                       46


       Case 4:19-cv-00483-DGK Document
                                   -135-8 Filed 06/26/19 Page 135 of 203
 1   and it starts --                                             16:30:06

 2             MS. BREMNER:      I was trying to give a           16:30:09

 3   starting point.                                              16:30:11

 4             THE COURT:      It starts the discussion.          16:30:11

 5   I need something -- what's the game plan?                    16:30:15

 6             MR. SANKAR:      Judge, we think we                16:30:17

 7   can -- we obviously have access to computers,                16:30:19

 8   I think we can obviously speak tonight.             We'd     16:30:22

 9   like to speak tonight so we get some                         16:30:25

10   resolution and know where we're going because                16:30:26

11   if we need to have a corrective instruction                  16:30:29

12   for the instruction that was previously there,               16:30:30

13   we'd like to have that discussion sooner                     16:30:33

14   rather than later.                                           16:30:35

15             Obviously, we understand what the                  16:30:36

16   court is directing us to do, which is, is                    16:30:38

17   there a corrective measure based on where we                 16:30:40

18   are now that can sustain appellate review                    16:30:43

19   should they come to a verdict here.            That's        16:30:46

20   the question I think we're looking to answer.                16:30:48

21   It's not whether Mrs. Bremner was arguing                    16:30:50

22   self-defense or talking about instructions.                  16:30:53

23   So --                                                        16:30:54

24             THE COURT:      So let me say this so I            16:30:56

25   can not surprise anyone.        I don't mind having          16:30:58

                                      47


       Case 4:19-cv-00483-DGK Document
                                   -136-8 Filed 06/26/19 Page 136 of 203
 1   a discussion this evening, but in all fairness               16:31:00

 2   to both sides, I don't know that I'm going to                16:31:10

 3   make the decision tonight because I want to                  16:31:12

 4   look at whatever both sides are going to                     16:31:15

 5   present.     And I'm going to throw myself under             16:31:18

 6   the bus for a second.          I don't know that I'm         16:31:24

 7   smart enough to make that decision tonight.                  16:31:26

 8   So.     Or brave enough, to be honest with you.              16:31:29

 9              MS. CASTLE:     Understood.                       16:31:33

10              MR. SANKAR:     Judge, would you like us          16:31:35

11   to meet earlier in the morning or should we do               16:31:36

12   what we did over the weekend and just converse               16:31:39

13   by e-mail?     Whatever is --                                16:31:42

14              THE COURT:     A little bit of both.         I    16:31:42

15   think we should do both.                                     16:31:47

16              MR. SANKAR:     Okay.       Fair enough.          16:31:47

17              THE COURT:     Let's converse via                 16:31:49

18   e-mails.     I have a hearing in the morning at              16:31:53

19   8:30.     I don't know if it's a plea or a                   16:31:55

20   sentencing, but I need to be here in the                     16:31:59

21   morning at 8:30.      What time are they coming              16:32:01

22   back?                                                        16:32:07

23              THE CLERK:     9.                                 16:32:09

24              THE COURT:     Is it a plea or a                  16:32:11

25   sentencing?                                                  16:32:13

                                       48


       Case 4:19-cv-00483-DGK Document
                                   -137-8 Filed 06/26/19 Page 137 of 203
 1              THE CLERK:     A sentencing.      Then we         16:32:13

 2   have a pretrial at 9:00 which could be                       16:32:14

 3   lengthy.                                                     16:32:18

 4              THE COURT:     And I'm saying this                16:32:24

 5   laughing at myself.       Did 8:00 present a                 16:32:25

 6   problem for any of you all, because it did for               16:32:29

 7   me the other day.                                            16:32:31

 8              MS. CASTLE:     It does not for us, Your          16:32:32

 9   Honor.     We'll be here whenever you want us.               16:32:34

10              THE COURT:     How about defense?                 16:32:37

11              MS. BREMNER:     Sure.                            16:32:38

12              THE COURT:     So I'll split the baby             16:32:41

13   and say 8:15.     All right.      Let's say 8:00.            16:32:45

14   I'm going to be here at 8:00.                                16:32:49

15              Here's my thinking.        If we converse         16:32:51

16   tonight via e-mail, that will give us some                   16:32:53

17   chance to exchange what we need to exchange,                 16:32:56

18   give me some time to read what both sides                    16:32:58

19   present.     We'll meet here at 8:00 in the                  16:33:01

20   morning, talk about it informally, and I guess               16:33:04

21   eventually go on the record, and we'll decide.               16:33:09

22   Anybody got a better mousetrap?                              16:33:18

23              MS. CASTLE:     No, Your Honor.       Thank       16:33:20

24   you.                                                         16:33:23

25              MR. SANKAR:     Thank you, Judge.                 16:33:23

                                      49


       Case 4:19-cv-00483-DGK Document
                                   -138-8 Filed 06/26/19 Page 138 of 203
 1              MS. BREMNER:     Mousetrap.      I don't          16:33:25

 2   know that I've said that.                                    16:33:25

 3              THE COURT:     No, you've said it.                16:33:25

 4              MS. BREMNER:     Reggie also objects, by          16:33:30

 5   the way.                                                     16:33:30

 6              THE COURT:     Understood.      All right.        16:33:32

 7              MR. SANKAR:     Thank you, Judge.                 16:33:33

 8              (Court was adjourned.)                            16:33:37

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                      50


       Case 4:19-cv-00483-DGK Document
                                   -139-8 Filed 06/26/19 Page 139 of 203
 1                  REPORTER'S CERTIFICATE

 2

 3           I, Jessica Sanford, Certified Court

 4   Reporter, certify that I am the official court

 5   reporter for Division 18 of the Jackson County

 6   Circuit Court; that on 6/1/19, I was present and

 7   reported all of the proceedings in State of

 8   Missouri, Plaintiff, vs. Reginald Jones, Jr.,

 9   Defendant, Case No. 1716-CR05241-01.           I further

10   certify that the foregoing 51 pages contain a true

11   and accurate reproduction of the proceedings

12   transcribed.

13

14

15                         /S/ Jessica Sanford
                           Jessica Sanford, CCR 1379
16

17

18   Transcript completed: 6/19/19

19

20

21

22

23

24

25

                                          51


           Case 4:19-cv-00483-DGK Document
                                       -140-8 Filed 06/26/19 Page 140 of 203
Case 4:19-cv-00483-DGK Document
                            -141-8 Filed 06/26/19 Page 141 of 203
Case 4:19-cv-00483-DGK Document
                            -142-8 Filed 06/26/19 Page 142 of 203
Case 4:19-cv-00483-DGK Document
                            -143-8 Filed 06/26/19 Page 143 of 203
Case 4:19-cv-00483-DGK Document
                            -144-8 Filed 06/26/19 Page 144 of 203
Case 4:19-cv-00483-DGK Document
                            -145-8 Filed 06/26/19 Page 145 of 203
Case 4:19-cv-00483-DGK Document
                            -146-8 Filed 06/26/19 Page 146 of 203
 1                   IN THE CIRCUIT COURT OF MISSOURI
               JACKSON COUNTY, SIXTEENTH JUDICIAL CIRCUIT
 2                 Honorable Kevin D. Harrell, Judge

 3   STATE OF MISSOURI,

 4                  Plaintiff,

 5   vs.                                      No. 1716-CR05241-01

 6   REGINALD E. JONES, JR.,

 7                  Defendant.

 8

 9                      TRANSCRIPT OF PROCEEDINGS

10      On Thursday, June 13, 2019, the above cause came on for

11   jury trial before the Honorable Kevin D. Harrell, Judge,

12   Division 18 of the Jackson County Circuit Court at Kansas

13   City, Missouri.

14

15                            APPEARANCES

16      The State of Missouri was represented by Sarah Ann

17   Castle, Lauren Alyssa Dollar and Dion F. Sankar, Jackson

18   County Prosecuting Attorney's Office, 415 E. 12th Street,

19   11th Floor, Kansas City, Missouri, 64106.

20      The defendant was present in person and represented by

21   his attorney, Ms. Paige Noel Bremner, Missouri State

22   Public Defender System, Oak Tower, 20th Floor, 324 E.

23   11th Street, Kansas City, Missouri, 64106.

24               Charla M. Milne-Cathcart, C.C.R. No. 560
                    Registered Professional Reporter
25           Sixteenth Judicial Circuit, Kansas City, Missouri



                                       1
 Case 4:19-cv-00483-DGK Document
                             -147-8 Filed 06/26/19 Page 147 of 203
 1                      THURSDAY, JUNE 13, 2019

 2                       (The following proceedings were held out

 3           of the presence of the jury:)

 4                       THE COURT:    Everyone is here.      And I

 5            will make my official apology to everyone on the

 6            record.   Again, I set this for 8 o'clock and it's

 7            not 8 o'clock.     I won't say on the record what

 8            time it is, but it's not 8 o'clock.

 9                  All right.    This conversation is taking place

10            outside of our deliberating jury.       On last evening

11            we concluded to do some research as to our issue

12            of correcting -- whether or not we could correct

13            jury instructions based on a question presented by

14            the jury as to the definition of sudden passion as

15            it pertained to Count III of our instruction

16            packet.

17                  I gave the State as well as the defense an

18            opportunity to do some research on that exchange,

19            both sides, and to let the Court read it.         I

20            believe that they have done that.       I know they've

21            done that, and we are back this morning.

22                  State like to take a position?

23                       MS. CASTLE:     Your Honor, as the State

24            mentioned in its memorandum on an omitted

25            definition, the law does permit the Court to



                                       2
 Case 4:19-cv-00483-DGK Document
                             -148-8 Filed 06/26/19 Page 148 of 203
 1            provide a definition.     Upon review of the question

 2            posed by the jury, it was clear and became clear

 3            to the Court and the parties that the entire

 4            definition section of murder in the second degree

 5            as it pertains to Instruction No. 21 had

 6            inadvertently been omitted.

 7                  The State did research last night and again

 8            provided the Court with two specific cases as well

 9            as a memorandum on what the Court has discretion

10            to do.   It is obviously within the Court's

11            discretion to make a determination.        I think

12            yesterday during the course of the proceedings the

13            defense on a number of occasions mentioned a

14            mistrial, and upon leaving last night had objected

15            to the corrective instruction.       And it was my

16            recollection of the evening that both defense

17            counsel and defendant had been requesting a

18            mistrial based on the omission of the definition.

19                  After receiving the State's memorandum, there

20            was an e-mail provided by defense counsel in which

21            she stated that she agreed with the State's

22            memorandum but did not agree with the request for

23            a mistrial on all counts.

24                  And I would like to clarify for the record

25            the State was not requesting a mistrial but



                                       3
 Case 4:19-cv-00483-DGK Document
                             -149-8 Filed 06/26/19 Page 149 of 203
 1            stating to the Court that given the appellate

 2            issues and the issues that have been created by

 3            the omission, it seemed as if that might be the

 4            most corrective remedy because the jury had

 5            indicated on a number of occasions it was

 6            struggling to follow the instructions and then

 7            that was ultimately how we had come to that

 8            conclusion.

 9                  So I guess for us, we believe that it's the

10            Court's discretion, but there are some significant

11            appellate issues with regard -- potential

12            appellate issues with regard to the instructional

13            omission.

14                        THE COURT:   Ms. Bremner.

15                        MS. BREMNER:    Yes.   Thank you, Judge.

16            And I'll just make it clear and Mr. Jones can also

17            speak on his own behalf, but we -- in regards --

18            and I want to be specific because I did ask for a

19            mistrial in this case earlier.       But regarding --

20                        THE COURT:   When you say "earlier,"

21            earlier meaning yesterday evening or earlier in

22            the trial -- earlier in the trial?

23                        MS. BREMNER:    Last week in the trial.     I

24            never withdrew that mistrial request; I want that

25            to be clear on the record that it is preserved in



                                       4
 Case 4:19-cv-00483-DGK Document
                             -150-8 Filed 06/26/19 Page 150 of 203
 1            case we get to an appeal situation.

 2                       THE COURT:    Understood.

 3                       MS. BREMNER:     Regarding this

 4            instruction, I did say the words many times, but I

 5            was asked specifically if I requested a mistrial

 6            while we were on the record, and I said I had not

 7            requested a mistrial.     At the end when Judge -- I

 8            think we were off the record at this point --

 9            said, I don't know any other way out of this

10            mousetrap, I said mistrial?      And that -- but

11            Reggie would object to that request, so I never

12            made a formal request for mistrial on this issue.

13                  Additionally, I did not know the case law.

14            As the Court indicated, none of us were sure at

15            that point.    Went back to my office, found a case,

16            not the same case as they found but a case

17            similarly on point that said the correct thing for

18            the Court to do is to bring the jury down, provide

19            them the corrected instruction and send them back

20            to deliberate.

21                  The only thing I saw in the cases that the

22            State provided and the case that I found said that

23            a mistrial is appropriate if the defendant can

24            show prejudice and objected.       And in the cases,

25            some of them the defendant didn't object, some of



                                       5
 Case 4:19-cv-00483-DGK Document
                             -151-8 Filed 06/26/19 Page 151 of 203
 1            them the defendant didn't show prejudice.

 2                  I am not objecting to what the Court clearly

 3            is supposed to do per the case law, which is

 4            provide the required MAI.        That is what is

 5            required.     Additionally, if the State is still

 6            requesting a mistrial, even though we're

 7            requesting the corrected instruction, I am

 8            objecting to the mistrial request by the State on

 9            this specific issue.      And the State requesting a

10            mistrial is a peculiar situation in that the

11            State -- and I did some research after the State's

12            request for a mistrial.      The State --

13                        THE COURT:    I don't know, but don't lose

14            your thought.

15                  Is the State requesting a mistrial?

16                        MS. CASTLE:    No.    The State provided the

17            Court with possible remedies.       We did not request

18            a mistrial.

19                        THE COURT:    I wasn't under the

20            impression that they were requesting one.

21                        MS. BREMNER:    Well, then if we're all in

22            agreement to the instruction, the corrected

23            instruction, then --

24                        THE COURT:    Let me make clear -- let me

25            be clear of something -- no, I am not saying that



                                       6
 Case 4:19-cv-00483-DGK Document
                             -152-8 Filed 06/26/19 Page 152 of 203
 1            right.   Let me make sure that I am clear of

 2            something.     When we left here yesterday I was

 3            under the impression that defense was asking for a

 4            mistrial, but for wanting to make sure they were

 5            on solid ground, wanted to check some things.          But

 6            I was under the impression that just short of a

 7            few things you were asking for a mistrial.         So I

 8            guess unequivocally is the defense asking for a

 9            mistrial or not?

10                         MS. BREMNER:    No, Judge, we are not.

11            And earlier -- I do remember I did make a mistrial

12            request earlier at the bench when we had -- but

13            before they came back with the question.         And

14            that's because I was under the impression they

15            were stuck and we were just sending them up to be

16            stuck again.    And, Judge, you were correct, I was

17            wrong.   They came down with a new question.

18            Clearly they're not stuck.       So that was the one, I

19            remember making that at the bench, but it was

20            specific prior to, and I was proven wrong, Judge.

21                         THE COURT:     So they have been

22            deliberating since Monday.       And so today is

23            Thursday.    Is it -- so am I correct in my

24            thinking, Ms. Bremner, that you are making the

25            strategic decision not to ask for a mistrial even



                                       7
 Case 4:19-cv-00483-DGK Document
                             -153-8 Filed 06/26/19 Page 153 of 203
 1            in understanding that they have been deliberating

 2            since Monday?    I mean, I am saying I was under the

 3            impression --

 4                        MS. BREMNER:    Sorry.   I am not sure.    I

 5            guess I am not sure what you're asking, Judge.

 6                        THE COURT:     What I am saying is, if you

 7            were inclined to ask for a mistrial, you were

 8            inclined to ask for a mistrial, I would be

 9            inclined to entertain that seriously at this

10            point.    So if you are not asking for a mistrial,

11            because I was under the impression when we left

12            yesterday that you were going to ask for that.

13            And that's fine, I'm not pushing you in that

14            direction, but I am saying you're not asking for

15            one and so you're making the conscious decision

16            not to ask for one at this point is what I'm

17            asking.

18                        MS. BREMNER:     Right, Judge.   I believe

19            the instruction is what the law dictates as the

20            corrective measure unless I can show prejudice,

21            which I reviewed my own statements in closing and

22            talked with co-counsel about what I said, and I

23            don't believe I have a good faith argument that

24            there was prejudice.

25                        THE COURT:     And I'm glad you said that



                                       8
 Case 4:19-cv-00483-DGK Document
                             -154-8 Filed 06/26/19 Page 154 of 203
 1            because -- and you just addressed it, because

 2            yesterday, and, again, this was before you had a

 3            chance to check, you did mention that you believe

 4            you were prejudiced because you didn't get a

 5            chance to speak to that.       And, again, you said

 6            that prior to the recess we took last night.

 7            Okay.

 8                    That being said, and, again, I will just say

 9            if you were asking for a mistrial I would be

10            inclined to entertain that seriously, but it's my

11            understanding that you are not requesting one at

12            this time.

13                         MS. BREMNER:    Just one second.

14                        (Counsel confer momentarily.)

15                        MS. BREMNER:     We're not asking, Judge,

16            for a mistrial on this issue.

17                         THE COURT:    Understood.    And you are not

18            waiving any other previous request.

19                         MS. CASTLE:    Judge, just for purposes of

20            the record, would the Court mind reading the

21            e-mail from defense counsel into the record that

22            was received last night at 9:59 p.m. by both

23            parties as well as the Court?         I can read it if

24            you would like.

25                        THE COURT:     You may.



                                       9
 Case 4:19-cv-00483-DGK Document
                             -155-8 Filed 06/26/19 Page 155 of 203
 1                        MS. CASTLE:    "I concur with the State's

 2            memo but not with their request for a mistrial on

 3            all counts.    It is clear that the Court has to

 4            read and provide the correct instruction to the

 5            jury.    That would be the defendant's request.

 6            After court I reviewed the MAI, and based on what

 7            I remember from my closing, I did address the

 8            specific instruction, and I do not believe I can

 9            show any prejudice to the defendant.        Since I

10            cannot show prejudice and I am not objecting to

11            the instruction being corrected, a mistrial on

12            this issue would be wrong.      Thank you."

13                    And that was received on 6/12/2019 at 9:59

14            p.m. by the Court and all the parties.

15                        THE COURT:    All right.   Since you read

16            that into the record why don't you print it off so

17            we can make it a part of the record.

18                    So that being said, I think the vein that we

19            are in is we should prepare the corrected

20            instruction with the definition included.         It

21            would be my intent, unless again the collective

22            heads tell me we should do something differently,

23            is to actually bring them down, read that

24            instruction to them, just that instruction, send

25            them back upstairs to deliberate; that instruction



                                       10
 Case 4:19-cv-00483-DGK Document
                             -156-8 Filed 06/26/19 Page 156 of 203
 1            including obviously that the definitions, and,

 2            again, just send them back up and then they will

 3            continue their deliberations.

 4                  Any objection to that?

 5                       MS. CASTLE:     No, your Honor.

 6                       MS. BREMNER:     No.   That seems to be what

 7            the case law suggests.

 8                       THE COURT:    Now, the basis for which I

 9            would do that comes from the research provided to

10            the Court, and that is State v. Gardner,

11            G-A-R-D-N-E-R.    That's found at 8 S.W.3d 66, as

12            well as State v. Hannett, H-A-N-N-E-T-T, and

13            that's 713 S.W.2d. 267.      And that's the authority

14            of which I will base my decision and proceed with

15            submitting the corrected instruction in this

16            matter.

17                       MS. CASTLE:     Your Honor, instruction I

18            believe is No. 33 also references that they are to

19            refer to each instruction separately.        And since

20            they were trying to apply the definition of

21            Instruction No. 7 to Instruction No. 21, I know we

22            are giving them the corrective instruction, but

23            would the Court entertain reading Instruction No.

24            33, which says they have to consider each

25            instruction separately, since there was some



                                       11
 Case 4:19-cv-00483-DGK Document
                             -157-8 Filed 06/26/19 Page 157 of 203
 1            confusion about applying definitions from one

 2            count to another?

 3                       MS. BREMNER:     Judge, I would object to

 4            that mostly because they asked the question and we

 5            are to answer that question that they asked, and I

 6            believe that's what we're doing with this.         I

 7            don't think we should go beyond that.

 8                       MS. CASTLE:     The question was

 9            specifically whether or not the definition of

10            sudden passion as in Instruction 7 could be

11            applied to Instruction 21.      That's taking

12            something from one instruction and applying it to

13            another.   We're correcting it by giving them the

14            definition, but to tell them that they are not to

15            go and consider a definition in another

16            instruction to me --

17                       THE COURT:    Well, I understand the

18            State's argument and position, but I think we need

19            to answer the question by providing the definition

20            and not go beyond.     I mean, because we're sending

21            them back up there to deliberate, I think they're

22            purposely going through the instruction and

23            hopefully they will land on each and every

24            instruction that they need to land on.

25                  Again, so my intention is to bring them down,



                                       12
 Case 4:19-cv-00483-DGK Document
                             -158-8 Filed 06/26/19 Page 158 of 203
 1            tell them that -- read the question that they

 2            posed, then read the corrected instruction and

 3            then send them back.      All right.     Once I have the

 4            corrected instruction -- now that I have the

 5            corrected instruction, I am going to bring them

 6            down.    I am going to take up some other matters

 7            and then we'll call you when we're ready.

 8                        MS. BREMNER:    We probably need to look

 9            at it.

10                        MS. CASTLE:    And, your Honor, I have one

11            other thing I need to take up.

12                        THE COURT:    You may.

13                        MS. CASTLE:    Last night the Court

14            concluded with the jury and released them and

15            released all of the parties.         Most of the State's

16            attorneys used the stairs.      I used the elevators.

17            And there were three jurors.         One of the jurors

18            approached me and stated in the hallway, I have a

19            question for you, to which I said, I am not

20            allowed to talk to you.      And one of the jurors

21            said, You can't talk to her.

22                    The juror continued with, It's not about the

23            trial.    And I said, I am not allowed to answer

24            anything.    And she proceeded to ask me how I get

25            out of the building in the event of a fire drill.



                                       13
 Case 4:19-cv-00483-DGK Document
                             -159-8 Filed 06/26/19 Page 159 of 203
 1            And my response was, I don't.       But I got in the

 2            elevator and got down on 7M and left the elevator

 3            and said good night.

 4                  Nothing else was discussed, but it was in

 5            front of a couple of jurors in the open hallway on

 6            the 8th floor.    And I want to make sure that the

 7            Court is aware that I was asked to answer a

 8            question.

 9                        THE COURT:     Ms. Bremner.

10                         MS. BREMNER:     I don't have a response.

11                         THE COURT:     Do we need to follow up by

12            way of bringing any one of those three individuals

13            in and ask any questions?

14                         MS. BREMNER:    I don't think it's

15            necessary.

16                         THE COURT:     I am just making sure.     As

17            an officer of the Court, Ms. Castle, I will take

18            your recitation as that of the truth and it won't

19            be an issue.

20                         MS. CASTLE:     Thank you, your Honor.

21                         THE COURT:     All right.    We will take it

22            up as soon as they buzz, and I can take care of a

23            couple of other matters, all right?

24                  Counsel, do me a favor, put your heads

25            together, amongst yourselves if you need to, and



                                       14
 Case 4:19-cv-00483-DGK Document
                             -160-8 Filed 06/26/19 Page 160 of 203
 1            then if there is something that comes up we'll

 2            deal with it.

 3                         MS. BREMNER:    I think it's all the same

 4            typos we had last time.

 5                       (A recess was taken.)

 6                       THE COURT:     Counsel, question.    And

 7            actually I think you have answered my question,

 8            but just to make sure that I am looking at this

 9            correctly.    The corrected instruction that I've

10            been given, are we numbering that 21-A?

11                       MS. DOLLAR:      Yes, your Honor.

12                         THE COURT:   And, again, it is my

13            intention to read their question, and in response

14            to their question read the corrective instruction.

15                       MS. DOLLAR:      Your Honor, I think we

16            should include language saying that 21-A will be

17            replacing Instruction 21 so that they don't think

18            that they are supposed to --

19                         THE COURT:   We will be replacing 21.     So

20            should I have Mr. Smith pull Instruction 21 out of

21            the original packet?

22                         MS. BREMNER:    I think so.

23                         THE COURT:     As well as they have

24            courtesy copies.     So what we will do is we'll make

25            a copy of 21-A, tell them to discard it.         We will



                                       15
 Case 4:19-cv-00483-DGK Document
                             -161-8 Filed 06/26/19 Page 161 of 203
 1            make sure they discard all of the original 21's.

 2                       (The following proceedings were held in

 3            the courtroom in the presence of the jury:)

 4                       THE COURT:    Good morning, everyone.       I'm

 5            glad to see you made it back safely this morning.

 6            I hope you had a good night's rest.

 7                  Ladies and gentlemen, you submitted a

 8            question last night before we took a break, and it

 9            is the Court's intention at this time to address

10            that question.    All right?    Your question was:

11            "Does the definition of sudden passion in

12            Instruction 21 have the same meaning as in sudden

13            passion in Instruction 7?      Please define the

14            definition of sudden passion in regards to

15            Instruction 21."

16                  This is Instruction 21-A.      Instruction 21-A.

17            "As to Count III, if you do not find the Defendant

18            guilty of murder in the first degree you must

19            consider whether he is guilty of murder in the

20            second degree under this instruction.        As to Count

21            III, if you find and believe from the evidence

22            beyond a reasonable doubt; first, that on or about

23            December 7, 2017, in the state of Missouri the

24            Defendant caused the death of Darryl Singleton by

25            shooting him; and second, that it was the



                                       16
 Case 4:19-cv-00483-DGK Document
                             -162-8 Filed 06/26/19 Page 162 of 203
 1            Defendant's purpose to cause serious physical

 2            injury to or cause the death of Darryl Singleton;

 3            and third, that Defendant did not do so under the

 4            influence of sudden passion arising from adequate

 5            cause; and fourth, that Defendant did not act in

 6            lawful self-defense as submitted in Instruction

 7            No. 27; and fifth, that Defendant did not act in

 8            lawful defense of another person as submitted in

 9            Instruction No. 28, then you will find the

10            Defendant guilty under Count III of murder in the

11            second degree.    However, unless you find and

12            believe from the evidence beyond a reasonable

13            doubt each and all of these propositions, you must

14            find the Defendant not guilty of murder in the

15            second degree under this instruction.        As used in

16            this instruction, the term sudden passion means

17            passion directly caused by and arising out of

18            provocation by Darryl Singleton or another acting

19            with Darryl Singleton which passion arose at the

20            time of the offense and was not solely the result

21            of former provocation.      The term adequate cause

22            means cause that would reasonably produce a degree

23            of passion in a person of ordinary temperament

24            sufficient to substantially impair an ordinary

25            person's capacity for self-control.        As used in



                                       17
 Case 4:19-cv-00483-DGK Document
                             -163-8 Filed 06/26/19 Page 163 of 203
 1            this instruction the term serious physical injury

 2            means physical injury that creates a substantial

 3            risk of death or that causes serious disfigurement

 4            or protracted loss or impairment of the function

 5            of any part of the body."

 6                    Ladies and gentlemen, this is Instruction

 7            21-A.    In your original packet as well as your

 8            copies there is instruction 21.       I am going to ask

 9            Mr. Smith to take Instruction 21 out of the

10            original packet as well as your copies and replace

11            it with 21-A, all right?       So 21 will be taken out

12            of the original as well as the copies and replaced

13            with 21-A.    And as a part of answering your

14            question, as I do, I am going to put in the

15            Court's response "See attached 21-A."

16                    All right, ladies and gentlemen, you may

17            return upstairs for your deliberations.         Thank you

18            very much.

19                        (The jury left to continue deliberations

20            at 9:31 a.m.)

21                        (A recess was taken.)

22                        THE COURT:    This is in the matter of

23            State of Missouri v. Reginald Jones, Jr.

24            Conversations are taking place outside of our

25            deliberating jury.       We have two questions.    First



                                       18
 Case 4:19-cv-00483-DGK Document
                             -164-8 Filed 06/26/19 Page 164 of 203
 1            question:    "Can the jury change the foreperson?"

 2                         MS. CASTLE:    I don't think that we can

 3            comment on that.

 4                         MS. BREMNER:    There is an instruction,

 5            so I think they have to follow the instructions of

 6            the Court.

 7                         THE COURT:    What's my response?

 8                         MR. SANKAR:    I think -- honestly, Judge,

 9            I think that that goes to the internal

10            deliberations of the jury.       With respect to just

11            answering the questions, I think it's up to them

12            to -- I think as you instruct them, to maneuver

13            through their deliberations as they see fit.           I

14            don't know how to capture that in a short

15            sentence, but --

16                         THE COURT:    Ms. Castle?

17                         MS. CASTLE:    No, you're fine, Judge.

18            You're fine.

19                         THE COURT:    So someone tell me what my

20            response is.

21                         MS. BREMNER:    I think since there is an

22            instruction on foreperson that the comments should

23            be what the standard answer.

24                        THE COURT:     The jury shall be guided --

25            go ahead.



                                       19
 Case 4:19-cv-00483-DGK Document
                             -165-8 Filed 06/26/19 Page 165 of 203
 1                       MR. SANKAR:     Ms. Dollar just made a

 2            suggestion.

 3                       MS. DOLLAR:    The jury should be guided

 4            as they see fit, or proceed as they see fit.

 5                       MS. BREMNER:     I think it needs to be,

 6            because there is an instruction on it, they need

 7            to follow the instruction.

 8                       MS. DOLLAR:    I'm just not sure if the

 9            instruction encompasses them wanting to change the

10            foreperson.    It just says selecting a foreperson,

11            so that would be my only suggestion.

12                       THE COURT:    Okay.    So --

13                       MS. CASTLE:     Were the questions

14            submitted at the same time?

15                       THE COURT:    Yes.

16                       MS. CASTLE:     And this is just procedure.

17            The second question is maybe easier to answer.

18                       THE COURT:    That's fine.     So I have --

19            well, let me read the second question and I will

20            tell you all the issues.      Second question:     "There

21            are jurors that do not want to follow the

22            instructions and some claim that" should be they,

23            but "some claim that the (sic) do not understand

24            the instructions.     We are at a standstill and

25            cannot go forward.     There is no understanding of



                                       20
 Case 4:19-cv-00483-DGK Document
                             -166-8 Filed 06/26/19 Page 166 of 203
 1            the order of deciding the counts.        Please advise."

 2                  Before we deal with that.      Mr. Smith, my law

 3            clerk/lawyer/bailiff and extraordinaire --

 4                       THE LAW CLERK:     Zach of all trades.

 5                       THE COURT:    -- Zach of all trades, has

 6            sent me a message saying, "During the swapping of

 7            instructions a juror approached me in private

 8            about an issue with another juror.        She asked what

 9            she should do if she and other jurors were having

10            a problem with a particular juror.        I said I would

11            bring it to the Court's attention."

12                       MS. CASTLE:     Based on the State's

13            understanding of the second question, and I would

14            take the question regarding standstill to be maybe

15            the first and the question that was posed to

16            Mr. Smith as well as can we change the foreperson

17            to indicate that they are at a deadlock.         And

18            based on their statement that they cannot move

19            forward, that's what I understand them to be

20            saying.   And I think that takes sort of into

21            account what has been stated previously.

22                  So that's the State's position on how -- what

23            at least we have interpreted the question to be.

24                       THE COURT:    Ms. Bremner.

25                       MS. BREMNER:     Oh, so many things.        Well,



                                       21
 Case 4:19-cv-00483-DGK Document
                             -167-8 Filed 06/26/19 Page 167 of 203
 1            originally when, in response to the second

 2            question that was read, what I was thinking was

 3            something along the lines of reminding them that

 4            they are bound to follow the instructions of the

 5            Court that have been provided, and if you have a

 6            question about the instructions, to address that

 7            to the Court.

 8                    At the standstill thing, and they said they

 9            cannot go forward, I know that yesterday I made

10            this request, and I would make the same request

11            again, to find out if they still have a decision

12            on any count or counts, and to ask them -- I don't

13            know the correct language to return verdicts on

14            any count or counts that they can return verdicts

15            on.   But before that, asking if -- I mean, we

16            asked them yesterday when they said they were at a

17            standstill, and they said they could and they did

18            and they came back with another question.

19                    I thought yesterday when they said at a

20            standstill they meant it, but then they continued.

21            Now they're saying again they're at a standstill,

22            so --

23                        THE COURT:   So let me deal with the

24            first question of -- the first sentence rather of

25            this question.    "There are jurors that do not want



                                       22
 Case 4:19-cv-00483-DGK Document
                             -168-8 Filed 06/26/19 Page 168 of 203
 1            to follow the instructions and some claim they do

 2            not understand the instructions."

 3                   More concerning of that, more so than the

 4            understanding is they don't want to follow the

 5            instructions because you can get an understanding

 6            just talking and reading.      But if you don't want

 7            to follow them, that's something different.

 8                       MS. BREMNER:     Sure, which is why

 9            originally I suggested maybe a reminder.         And I

10            know like with yesterday I thought -- basically

11            they have proven me wrong is what I am trying to

12            say.

13                   And so I don't know if maybe, you know,

14            bringing them down, and even though they said they

15            were at a standstill, and bringing them down and

16            talking to them, they said they still could go

17            forward.   So I am just saying maybe something

18            about that they -- when they were sworn in to

19            follow the instructions, that maybe a reminder

20            from the Court that they need to follow the

21            instructions of the Court as they have been

22            provided, and then a follow-up with that

23            instruction, you know, would more time help?           And

24            if they are like, no, then have they reached, you

25            know, a verdict, can they fill out verdict forms



                                       23
 Case 4:19-cv-00483-DGK Document
                             -169-8 Filed 06/26/19 Page 169 of 203
 1            for any count or counts.

 2                       THE COURT:    What's the thinking if --

 3            let's just say yes, we can fill out verdict forms

 4            as to certain counts.     No, we can't go any

 5            further, we're deadlocked, what's the thinking?

 6                       MS. BREMNER:     I think those are two

 7            separate things, Judge.

 8                       THE COURT:    Yeah, I'm just playing it

 9            out in my head, what's the thought process?            Yes,

10            we can fill out some counts and no, we can't

11            deliberate anymore because we're tired of each

12            other and we're not going to follow the

13            instructions.

14                       MS. BREMNER:     Then they should return

15            verdict forms for whatever count they can agree

16            on, and then declare a mistrial on whatever count

17            they cannot agree on.

18                       THE COURT:    What's the State's position?

19                       MS. CASTLE:     If the Court is inclined to

20            declare a mistrial, it should be of the entire

21            trial.   Their question specifically states that

22            they are not following, or not willing to follow

23            instructions as to decisions on the counts.            Their

24            questions have been posed intertwining all of the

25            counts, and everything has been completely



                                       24
 Case 4:19-cv-00483-DGK Document
                             -170-8 Filed 06/26/19 Page 170 of 203
 1            intertwined.    The Court does not have to accept a

 2            verdict.   If the Court is inclined to declare a

 3            mistrial because they're not following

 4            instructions, we don't know which instructions

 5            they've chosen to follow or not follow.         It should

 6            be of the entire trial.

 7                         THE COURT:   Okay.   Go ahead.

 8                         MS. BREMNER:   I think it was very clear

 9            yesterday and -- I am losing track of days.            I

10            think it was very clear Tuesday in their last

11            question, and theirs yesterday, one, from all of

12            their questions and, two, from what they said on

13            the record in front of everyone, that they have

14            reached verdicts as to -- verdict.        I don't know.

15            I don't want to -- but they have received an

16            agreement.     And if they've reached an agreement we

17            can't just throw that aside.       If they have reached

18            an agreement on to any of the counts, we should --

19            I mean, I think there is a double jeopardy claim

20            here, Judge.

21                         THE COURT:   Well, hypothetically they

22            can agree that there was a crime committed by way

23            of -- a shooting was committed by, with and

24            through the use of a gun, but they don't agree

25            whether or not it was first degree, second degree,



                                       25
 Case 4:19-cv-00483-DGK Document
                             -171-8 Filed 06/26/19 Page 171 of 203
 1            voluntary or involuntary.      So we all agree it was

 2            used by a gun.     So they agree that, yes, this was

 3            an ACA.     But you don't get to the ACA unless you

 4            find the prerequisite.

 5                         MS. BREMNER:   But that's a completely

 6            different situation.      If they say that they have

 7            agreed on a count and that's the situation we're

 8            in, then that would be an inconsistent verdict and

 9            we couldn't be able to accept it.

10                         THE COURT:   Right, but I'm saying I

11            wouldn't know that -- you're saying call them

12            down, figure out which ones --

13                         MS. BREMNER:   No, I'm not saying we

14            should find out which ones.      I'm saying you should

15            call them down and ask them if they've reached --

16            if they can agree as to any count or counts; if

17            they can, to return verdict forms for those counts

18            or count.     And then just as the Court would do in

19            any trial, review them to make sure they're

20            accurate.    If they're not, then obviously we

21            cannot accept them; they're not in proper form.

22            But if they're in proper form, I leave the Court,

23            you need to accept them.      Otherwise we have a

24            double jeopardy claim.

25                        THE COURT:    I got you.



                                       26
 Case 4:19-cv-00483-DGK Document
                             -172-8 Filed 06/26/19 Page 172 of 203
 1                       MS. CASTLE:      Judge, if I may, there is

 2            case law on point that says the Court cannot have

 3            to accept a verdict and can order a mistrial on

 4            the entirety of the situation.

 5                       THE COURT:      I understand, it's my

 6            discretion.    I get it.    So at this point I need to

 7            bring them down and ask them -- I am going to deal

 8            more so with what I am calling the second one

 9            about following the instructions.       And I am not

10            even dealing with the change of the foreperson.

11                  So I am calling them down to ask them, A,

12            still if they have at least the count that they

13            have agreed upon and if further deliberations will

14            help, and if they are still willing to follow the

15            Court's instructions.      If that doesn't incorporate

16            or contemplate understanding is a concern.

17                       MS. BREMNER:      There is also an

18            instruction that tells them to --

19                       THE COURT:    But I can't point to it.

20                       MS. BREMNER:      Well, maybe the addition

21            of following the instructions of the Court that

22            has been provided, I mean -- maybe that's the

23            hammer, I don't know.

24                       THE COURT:      They don't understand the

25            order of which they must decide.       So, I mean, if I



                                       27
 Case 4:19-cv-00483-DGK Document
                             -173-8 Filed 06/26/19 Page 173 of 203
 1            bring them down, I'm asking them, Do you still

 2            have a count that you can agree upon; will further

 3            deliberations help; and are you still willing to

 4            follow the Court's instructions?        Those are the

 5            three questions that I said.

 6                       MS. CASTLE:     Thank you.

 7                       (The following proceedings were held in

 8            the presence of the jury at 10:31 a.m.)

 9                       THE COURT:    I want to start off by

10            saying again, as I said yesterday, we thank you.

11            We know you have put in a lot of work.        I think I

12            should tell you that none of these issues are

13            unique to this group.      All right?   So I need to

14            say that to you.     This is not unique to this

15            group.   So all right, Mr. Foreman.

16                       JURY FOREMAN:    Yes, your Honor.

17                       THE COURT:    Again, without telling me

18            any specifics, as of right now, again, without any

19            specifics, does the jury still have an agreement

20            at least to one of the counts?

21                       JURY FOREMAN:     Yes, your Honor.

22                       THE COURT:    Do you believe at this point

23            that further deliberations will be helpful to the

24            jury?

25                       JURY FOREMAN:    No, your Honor.



                                       28
 Case 4:19-cv-00483-DGK Document
                             -174-8 Filed 06/26/19 Page 174 of 203
 1                         THE COURT:    Do you believe that you as a

 2            collective are willing to follow the Court's

 3            instructions?

 4                         JURY FOREMAN:    No, your Honor.

 5                         THE COURT:     Are you pretty certain about

 6            that, sir?

 7                         JURY FOREMAN:    Absolutely, your Honor.

 8                         THE COURT:    Counsel, approach.

 9                         (Counsel approached the bench and the

10            following proceedings were held:)

11                         MS. CASTLE:     They made it very clear

12            they are not willing to follow the instructions

13            and that they can't deliberate any further, so, I

14            mean, that seems very clear.

15                       THE COURT:      Ms. Bremner.

16                         MS. BREMNER:    I would agree; however,

17            just like they said the day before and they have

18            said again today that they have reached an

19            agreement, and they reached that agreement before

20            they talked about not being able to follow the

21            instructions.    They said that yesterday and they

22            said that today.     I believe that asking them to

23            return a verdict or verdicts on the counts that

24            they agreed to is proper.       This issue of not being

25            able to follow the instructions didn't come up



                                       29
 Case 4:19-cv-00483-DGK Document
                             -175-8 Filed 06/26/19 Page 175 of 203
 1            until today.

 2                         THE COURT:    Okay.   I am going to send

 3            them back upstairs.       It's up to me to make a

 4            decision.    I am going to send them back upstairs,

 5            all right?     Any comments?

 6                        MS. BREMNER:    No.

 7                         (The proceedings returned to open

 8            court.)

 9                         THE COURT:    All right, ladies and

10            gentlemen.    I am going to send you back upstairs.

11                  All rise.

12                        (The jury left to continue deliberations

13            at 10:37 a.m.)

14                         THE COURT:    All right.   Would the State

15            like to supplement the record any further before I

16            make my decision?

17                         MS. CASTLE:    Your Honor, I mean, it is

18            the Court's discretion obviously, but based on the

19            answers that were just provided, it seems clear

20            that the jury is not willing to follow the

21            instructions, and we can't make any determination

22            as to which instructions they are or are not

23            willing to follow.     They are told to follow the

24            instructions as a whole, and as stated, I believe

25            the foreperson's statement was absolutely they



                                       30
 Case 4:19-cv-00483-DGK Document
                             -176-8 Filed 06/26/19 Page 176 of 203
 1            could not follow the instructions.

 2                       THE COURT:    Ms. Bremner.

 3                       MS. BREMNER:     Two parts:    One, just when

 4            the foreperson was saying absolutely they could

 5            not follow the instructions, some of the jurors

 6            were shaking their heads in a no.        So I am not

 7            sure if there is disagreement on that.

 8                  The other part is, I understand -- I think I

 9            understand what you're asking me.        And I am still

10            requesting that the Court ask them to return

11            verdicts on the counts they do agree on.         I think

12            based on -- I think it's pretty clear from the

13            record and from the last few days of deliberations

14            that the jury didn't have any problems until they

15            came to Count III.      And I believe that it is based

16            on the fact that the State also wants a mistrial

17            that it's clear their concern is that they have

18            reached a not guilty verdict on some counts,

19            specifically Count I.      And to declare a mistrial

20            on all the counts creates a double jeopardy issue

21            when there is a possibility or belief that the

22            jury is coming back on a not guilty on any of the

23            counts.   And if that is correct that they are, and

24            based on the questions that they have submitted

25            throughout the last three days of deliberations,



                                       31
 Case 4:19-cv-00483-DGK Document
                             -177-8 Filed 06/26/19 Page 177 of 203
 1            it's easy to infer that.

 2                  And with the State's request, if the Court is

 3            going to grant a mistrial on all four counts, I

 4            would ask that jeopardy -- or that I would object.

 5            First of all, I would object, and that the

 6            mistrial -- I am trying to find the right

 7            language, Judge.     Sorry.   Give me a second.

 8                       THE COURT:    Take your time.

 9                       MS. BREMNER:    That prejudice -- that it

10            be a mistrial with prejudice.       I think based on

11            the questions that we have received from the --

12            not the first question the first day.        The first

13            question I believe was just for exhibits and then

14            about stand your ground.      But the last question on

15            the first day on Tuesday where they asked

16            specifically about whether or not the self-defense

17            evidence on Count I also applied to Count III,

18            it's very clear where they had already moved to

19            and what was happening that they had already found

20            self-defense.    And obviously this is me inferring,

21            but I think based on their continuing questions

22            the issue of not being able to follow the

23            instructions is being based now on when they moved

24            on to Count III and the counts involving Mr.

25            Darryl Singleton, not the counts involving



                                       32
 Case 4:19-cv-00483-DGK Document
                             -178-8 Filed 06/26/19 Page 178 of 203
 1            Reginald Jones, Sr.

 2                  And based on the questions that they have

 3            asked through the pendency of their deliberations

 4            and the -- I think it's clear that they also

 5            believe, this is why they also are agreeing with a

 6            mistrial from the questions that it can be

 7            inferred that this is what they're looking at as

 8            an acquittal.     And we are objecting to this

 9            mistrial as they can return verdicts, they told us

10            they could return verdicts yesterday before they

11            said they couldn't follow the instructions.

12                  We would ask that they return verdicts on the

13            counts that they're in agreement on.        They've been

14            in agreement on those verdicts for some time.

15            They didn't have any issues until they moved on to

16            the next count.    And so I think it's clear, I

17            think it's fair to infer that everyone knows what

18            the jury has reached verdicts on.       And so

19            declaring a mistrial on all counts and going

20            forward with a new trial on all counts would be a

21            violation and double jeopardy on whatever counts

22            that they would be acquitting him on, and that

23            this violates my client's rights -- I need to

24            constitutionalize it, Judge -- violates my

25            client's rights under Article I, Section 10, 18(a)



                                       33
 Case 4:19-cv-00483-DGK Document
                             -179-8 Filed 06/26/19 Page 179 of 203
 1            and 19 of the Missouri Constitution, and under the

 2            U.S. Constitution, Amendments 5, 6 and 14.

 3                  If the Court is going to declare a mistrial

 4            on all counts, again, I would ask that this be

 5            done with prejudice.       That's it.   Thank you.

 6                         THE COURT:    All right.   Given the

 7            situation, having been told by the jurors that

 8            they are not going to follow the Court's

 9            instructions and that further deliberations would

10            not be helpful, put in the situation to declare a

11            mistrial.    I am doing so at 10:40, 10:42, 43.

12                  While we're dealing with this issue as it

13            pertains to the instructions, came up with the

14            instructions, there was still a request for a

15            mistrial early on that defense has not waived.

16            And so that having not been waived, there was a

17            request earlier for a mistrial altogether, taken

18            in part with now the fact that they can't follow

19            the -- can't and won't follow the instructions, I

20            am going to mistrial the while case without

21            prejudice.

22                  I am going to set this for trial again.

23            What's the schedule?

24                        MS. BREMNER:    I don't have my calendar

25            for next year, Judge.



                                       34
 Case 4:19-cv-00483-DGK Document
                             -180-8 Filed 06/26/19 Page 180 of 203
 1                         MS. CASTLE:    The State could be prepared

 2            Monday.     We checked all the trial calendars, and

 3            it didn't appear that there were any conflicts

 4            other than we don't know if the Court had

 5            anything.

 6                         MS. BREMNER:    I do have my calendar for

 7            this year, Judge.     But I understand the State

 8            saying that they are ready on Monday.        I have an

 9            expert who I don't know his schedule regarding

10            sentencing.     He has been here all week waiting on

11            sentencing, and I don't know his schedule.

12                  Additionally, all of the witnesses, the lay

13            witnesses especially have been released from their

14            subpoenas, which means we have nobody served for

15            trial.    There is no way we can go forward on

16            Monday.

17                         MS. CASTLE:    I am confident that we can

18            get the State's witnesses under subpoena and

19            proceed.

20                         THE COURT:    Ms. Bremner, tell me about

21            your expert.     What were you saying about the

22            availability?

23                         MS. BREMNER:   I don't know his

24            availability.    He is here.    I can find out, if you

25            give me some time.



                                       35
 Case 4:19-cv-00483-DGK Document
                             -181-8 Filed 06/26/19 Page 181 of 203
 1                         THE COURT:   You can get some time.       I

 2            guess what I am saying is, the case was just

 3            tried.   Again, I've said this before:       Mr. Jones

 4            has been in custody for awhile.       I don't want to

 5            take a long time trying this case, and so I am

 6            trying to figure out why we can't try it next

 7            week.    And right now it's the State's burden to

 8            produce those witnesses, so I am putting the onus

 9            on them to get the witnesses.

10                         MS. BREMNER:   Judge, I understand -- I

11            understand that's their burden.       I subpoenaed

12            witnesses as well because I didn't know if the

13            State would call them because they were helpful to

14            our case as well.     And so I don't know what their

15            plans are after hearing all the evidence; I don't

16            know what they're going to do.       I need to have

17            those witnesses under subpoena as well.

18                         THE COURT:   And I am not going to

19            prejudice you with respect to that.        I am not

20            going to prejudice you with respect to defending

21            your case.

22                         MS. BREMNER:   Okay.

23                         THE COURT:   I'm saying you will have who

24            you need to have.

25                         MS. BREMNER:   Okay.   Then if I can



                                       36
 Case 4:19-cv-00483-DGK Document
                             -182-8 Filed 06/26/19 Page 182 of 203
 1            further explain my availability.       I am -- this

 2            case was set originally in, was it April?

 3                         MS. CASTLE:    It was originally set in

 4            January.     It was continued to April 15, and then

 5            set for this week -- or last week.

 6                         MS. BREMNER:   So I just need to make a

 7            record.    I entered on this case in October after

 8            Mr. Bailey left our office.      I have literally

 9            maybe seen Reginald Jones, Jr. a handful of

10            months, like I have had a very short time with

11            this case.    So excuse me that I asked for a

12            continuance from the original trial setting in

13            January.    And I'm sorry that I asked for another

14            one in April, but they were all valid continuance

15            requests.

16                  Since that last continuance in April, I have

17            worked only on Reginald Jones, Jr.'s case.         I have

18            a lot of other clients with pending cases, and

19            they have literally not seen me in months.         I am

20            honestly concerned about OCDC and I have concerns

21            this morning I thought about when the State

22            requested a mistrial needing to call them and find

23            out what I am supposed to do in regards to all my

24            other cases that I have literally had to put on

25            the back burner to prepare this case for trial.



                                       37
 Case 4:19-cv-00483-DGK Document
                             -183-8 Filed 06/26/19 Page 183 of 203
 1                    Because I understood that the Court was not

 2            inclined to give me another continuance, so I at

 3            the last continuance literally ignored every case

 4            I had.    I cannot continue to ignore every case I

 5            have.    I have to see clients, I have to be

 6            prepared for their upcoming trials.        So

 7            potentially being in another two-week trial is

 8            putting -- well, it's creating a conflict for me

 9            in representation of all of my clients.

10                    I have another client set for trial on June

11            24th who I have not seen in, I'm not sure,

12            probably since February, possibly March.         I'm not

13            sure that's accurate actually.       He has an offer.

14            I haven't even been able to have time to go see

15            him at the jail to convey that offer.

16                    I don't want to put off Mr. Jones' trial, he

17            does not want to put off his trial, but me being

18            able to be ready on Monday is going to put me in a

19            difficult situation with all my other clients.

20                    Additionally, my biggest concern is making

21            sure we have all our witnesses subpoenaed for

22            trial, and it looks like we will have a day and a

23            half to get that done.      And one of the witnesses,

24            well, is homeless is my understanding, maybe both

25            of them; I'm not entirely sure.       But one for sure



                                       38
 Case 4:19-cv-00483-DGK Document
                             -184-8 Filed 06/26/19 Page 184 of 203
 1            is bouncing around from place to place because

 2            they left their home.

 3                        THE COURT:     Who is that?

 4                        MS. BREMNER:     Donald Riley; part of the

 5            problem with getting him in here.         I also have a

 6            sentencing on a murder case that's extremely old

 7            on the 21st that I'm not ready for, and a 491 on

 8            Friday that I'm not ready for.

 9                         THE COURT:    How quickly does the State

10            believe you can subpoena your witnesses, including

11            Donald Riley and Sean Hill?

12                         MS. CASTLE:    Judge, we have an address

13            for where Donald Riley was staying earlier, last

14            week.    We have contact with Sean Hill's attorney.

15            So it would be my thought that we could do it

16            relatively quickly.       We were able to locate Donald

17            Riley.    We have phone numbers that we can at least

18            try.     Larry Porter is another State's witness.      We

19            know where he works, and I am confident that we

20            could get that done.

21                    I am not suggesting to the Court that it is

22            going to be necessarily easy, but in fairness to

23            Mr. Jones we were trying to move quickly, and

24            recognizing we released all of our witnesses as

25            well.    So we can provide an update to the Court



                                       39
 Case 4:19-cv-00483-DGK Document
                             -185-8 Filed 06/26/19 Page 185 of 203
 1            tomorrow, which is Friday, but my goal was to try

 2            to get it done today.

 3                       THE COURT:     All right.   So, Ms. Bremner,

 4            what's your schedule like tomorrow by way of

 5            reporting back here?      Here is my thoughts.

 6                       MS. BREMNER:     Tomorrow is Friday?        I

 7            have a bond reduction in the morning and a 491

 8            hearing in the afternoon in 13.

 9                       THE COURT:     What time is your bond

10            hearing in the morning?

11                       MS. BREMNER:    I want to say ten.      It's

12            in 15.   I'm not ready, so I might have to ask her

13            to move that for me.

14                       THE COURT:     How long do you anticipate?

15                       MS. BREMNER:     If it goes, well, I am not

16            prepared, so there won't be anything.         So no time

17            at all, Judge.

18                       THE COURT:     Can we report here at 10:30

19            then?

20                       MS. BREMNER:    Yeah, that's fine.

21                       MS. CASTLE:     Yes, your Honor.

22                       THE COURT:     All right, tomorrow I want

23            to report here.    Here's my intention:       I want a

24            report from the State as to where you are in

25            finding witnesses.      My intention is to set this



                                       40
 Case 4:19-cv-00483-DGK Document
                             -186-8 Filed 06/26/19 Page 186 of 203
 1            for Monday.

 2                         MS. BREMNER:    Judge, can I have one

 3            second?

 4                       THE COURT:     You may.

 5                       (Counsel confer momentarily.)

 6                         MS. BREMNER:    We are not committing to

 7            Monday for trial.     I mean, I am objecting to

 8            setting it for Monday, but I am asking because I

 9            was thinking about this, and I need time to

10            consider it.    And in full -- I can't think of the

11            word -- openness to the Court, I need to consider

12            whether or not I am going to writ this decision.

13            And so I am just asking if that because I would

14            need time.     And I am not saying I am this moment

15            because I don't know.       It's just the thought that

16            is in my head.

17                         THE COURT:   I understand.

18                       MS. BREMNER:     But if you want us back

19            here tomorrow at 10:30 I can be here tomorrow at

20            10:30.

21                         THE COURT:   I am trying to be as open

22            and transparent and with all the candor I can give

23            you.   And that's probably the word you're looking

24            for, candor, as I can give you.       My intention is

25            to set it for Monday so we can try it.



                                       41
 Case 4:19-cv-00483-DGK Document
                             -187-8 Filed 06/26/19 Page 187 of 203
 1            Preparation is not the issue.       The issue is being

 2            able to gather everyone back up to try it.         And it

 3            is not my intention -- I don't know whether or not

 4            anyone believes me, but it is not my intention to

 5            be insensitive to other cases that everyone has to

 6            work on.   That is not my intention.       It is my

 7            intention to get Mr. Jones' case tried, but not my

 8            intention to be insensitive to other cases.

 9                       MS. BREMNER:     And, Judge, can I just

10            say, we're not talking about cases for me.         We're

11            talking about people who have been sitting in jail

12            for months without seeing their attorney.         This

13            isn't a matter of we're all busy; this is not the

14            case at all.    We're talking about people sitting

15            in jail beyond Reginald Jones, Jr. and me having a

16            duty and an obligation under the rule to provide

17            them effective representation.       That's all.

18                       THE COURT:    So noted.    And I appreciate

19            that.   We'll be back here tomorrow at 10:30.

20                       (The record concluded.)

21

22

23

24

25



                                       42
 Case 4:19-cv-00483-DGK Document
                             -188-8 Filed 06/26/19 Page 188 of 203
 1                       REPORTER'S CERTIFICATE

 2                  I, Charla Milne-Cathcart, Certified Court

 3            Reporter, certify that I was the acting official

 4            court reporter for Division 18 of the Jackson

 5            County Circuit Court on June 13, 2019, and I was

 6            present and reported all of the proceedings in THE

 7            STATE OF MISSOURI, Plaintiff, vs. REGINALD E.

 8            JONES, JR., Defendant, Case No. 1716-CR05241-01.

 9                  I further certify that the foregoing

10            forty-two pages contain a true and accurate

11            reproduction of the proceedings requested to be

12            transcribed.

13                       /s/ Charla M. Milne-Cathcart

14            __________________________________________________
                   Charla M. Milne-Cathcart C.C.R. No. 560
15                Acting Official Court Reporter, Division 18
                 Jackson County Circuit Court at Kansas City
16

17

18

19

20

21

22

23

24

25



                                       43
 Case 4:19-cv-00483-DGK Document
                             -189-8 Filed 06/26/19 Page 189 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 190 of 203
      However, unless you find and believe from the evidence beyond a reasonable
doubt each and all of these propositions, you must find the defendant not guilty of
Murder in the Second Degree under this instruction.


      As used in this instruction, the term "sudden passion" means passion directly
caused by and arising out of provocation by Darryl Singleton or another acting with
Darryl Singleton which passion arose at the time of the offense and was not solely
the result of former provocation.


      The term "adequate cause" means cause that would reasonably produce a
degree of passion in a person of ordinary temperament sufficient to substantially
impair an ordinary person's capacity for self-control.


      As used in this instruction, the term "serious physical injury" means physical
injury that creates a substantial risk of death or that causes serious disfigurement or
protracted loss or impairment of the function of any part of the body.




1716-CR05241-01
State v. Reginald Jones Jr.

      Case 4:19-cv-00483-DGK Document
                                  -191-8 Filed 06/26/19 Page 191 of 203
1716-CR05241-01
State v. Reginald Jones Jr.

     Case 4:19-cv-00483-DGK Document
                                 -192-8 Filed 06/26/19 Page 192 of 203
Case 4:19-cv-00483-DGK Document
                            -193-8 Filed 06/26/19 Page 193 of 203
Case 4:19-cv-00483-DGK Document
                            -194-8 Filed 06/26/19 Page 194 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 195 of 203
   JUNE 14, 2019, to:

   SARAH ANNE CASTLE, Assistant Prosecuting Attorney
   PAIGE NOEL BREMNER, Attorney for Defendant
   State Board of Probation & Parole
   Jackson County Dept. of Corrections
   Missouri Department of Corrections
   Criminal Records




   __________________________________
       Zach Smith
       Law Clerk, Division 18




XXJCR341JV1 (6/2007)                                   2 of 2
(1716-CR05241-01)      Case 4:19-cv-00483-DGK Document
                                                   -196-8 Filed 06/26/19 Page 196 of 203
CASE NO. 1716-CR05241-01


STATE OF MISSOURI                                     ATTY: SARAH CASTLE
                                                            DION SANKAR




V

REGINALD JONES JR.                                    ATTY: PAIGE BREMNER




                           JUDGE’S CRIMINAL TRIAL MINUTES
                                     DIVISION 18

Crime Charged:                 Class         Felony        Misd

Murder 1st Degree              _____         _____         _____

Armed Criminal Action          _____         _____         _____

Murder 1st Degree              _____         _____         _____

Armed Criminal Action          _____         _____         _____



Date of Occurrence    ______           Place___________________ Time___________

Motions in Limine Filed: _______ Heard: ________

Trial of Case Begins at ________________________

                                                                    Done   Date    Time

Evidence of Prior, Persistant, Dangerous or Class Offender Status      N/A

COURT’S REMARKS: Explain Voir Dire and Strikes;                        6-4-19 @ 11:05 AM
Identify Case, Parties and Attorneys

Instruction “A” Read to Jury                                           6-4-19 @ 11:10 AM




       Case 4:19-cv-00483-DGK Document
                                   -197-8 Filed 06/26/19 Page 197 of 203
JURY PANEL SWORN                                               6-4-19 @ 11:10 AM

Voir Dire by State                                             6-4-19 @ 11:15 AM


Voir Dire by Defendant                                         6-4-19 @ 4:03 PM


Challenges for Cause                                           6-4-19 @ 8:30 PM

Strikes                                                        6-4-19 @ 9:20 PM


Batson Challenges                                              N/A


Parties’ stipulate on record that jury conforms to strikes     6-4-19 @ 9:45 PM


                                                                Done    Date Time

COURT’S REMARKS: no cell phones, contact clerks,
Court’s daily schedule                                         6-5-19 @ 9:16 AM


JURY SWORN                                                     6-5-19 @ 9:17 AM


Instructions “b” and 1 and 1 read to jury                      6-5-19 @ 9:17 AM


State’s opening statement                                      6-5-19 @ 9:25 AM

Defendant’s opening statement (unless reserved)                6-5-19 @ 9:51 AM


State’s case begins                                            6-5-19 @ 10:15 AM


State rests                                                    6-7-19 @ 1:30 PM


Mo. For Judgment of Acquittal at Close of State’s Evidence     6-7-19 @ 1:32 PM

X Overruled            _________ Sustained




          Case 4:19-cv-00483-DGK Document
                                      -198-8 Filed 06/26/19 Page 198 of 203
Defendant’s Opening (if reserved)                                N/A

Defendant’s case begins                                           6-7-19 @ 2:00 PM


Defendant rests                                                   6-7-19 @ 4:52 PM


Rebuttal evidence                                                 N/A

Surrebuttal evidence                                              N/A

Mo. For Judgment of Acquittal at Close of all Evidence            6-7-19 @ 4:54 PM

X Overruled            _________ Sustained

Instruction Conference                                           6-10-19 @ 12:32 PM


Instructions Read to jury                                        6-10-19 @ 1:20 PM


Arguments by State starts                                        6-10-19 @ 2:13 PM


Arguments by Defendant starts                                    6-10-19 @ 3:00 PM


Arguments by State continues                                     6-10-19 @ 4:01 PM


Jury in recess for deliberation                                   6-10-19 @ 4:14 PM


                                                                 Done    Date Time
Hammer instruction given

Verdict of jury –                                                6-13-19 @ 10:43 AM


Mistrial Declared                 Reason JURY DEADLOCKED/JURY UNABLE TO FOLLOW
                                  COURT’S INSTRUCTIONS


Poll Jury              Requested_______      Waived _____   ________________________




       Case 4:19-cv-00483-DGK Document
                                   -199-8 Filed 06/26/19 Page 199 of 203
Verdict Received, Accepted and Entered                                  _________________

Discharge and Comments to Jury                                          _________________

Motion for New Trial                                              _______________________

PSI Ordered            Sentencing Date Set _________________

Defendant given additional 10 days to file Motion for New Trial   _______________________




                         __                                       ___
                                 KEVIN D. HARRELL, Judge




       Case 4:19-cv-00483-DGK Document
                                   -200-8 Filed 06/26/19 Page 200 of 203
Case 4:19-cv-00483-DGK Document 8 Filed 06/26/19 Page 201 of 203
                              Supreme Court of Missouri
                                                 en banc
                                                                                        SC97955

State ex rel. Reginald E. Jones, Jr., Relator,
        vs.
The Honorable Kevin Harrell, Respondent.




          Sustained

          Overruled

          Denied

          Taken with Case

          Sustained Until

          Other

Order issued: Petition for writ of prohibition denied without prejudice. Relator's motion for
emergency stay overruled as moot.




    By:                                                             June 20, 2019
                            Chief Justice                               Date




       Case 4:19-cv-00483-DGK Document
                                   -202-8 Filed 06/26/19 Page 202 of 203
                                CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2019, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court for the Western District of Missouri by using the

CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that

service will be accomplished by the CM/ECF system.

                                                     /s/ Michael K. Hill




   Case 4:19-cv-00483-DGK Document
                               -203-8 Filed 06/26/19 Page 203 of 203
